 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 1 of 73 PAGEID #: 2499




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO


SLUSH PUPPIE LIMITED,
                                           CASE NO. 1:19-cv-00189-MRB
                  Plaintiff,
                                           Judge Michael R. Barrett
           v.

THE ICEE COMPANY,

                  Defendant.


      DEFENDANT ICEE’S REPLY MEMORANDUM OF LAW IN SUPPORT
           OF ITS MOTION FOR SANCTIONS AGAINST BENESCH
      FRIEDLANDER COPLAN & ARANOFF LLP AND ATTORNEYS MARK
         AVSEC, ELIZABETH R. EMANUEL, MATTHEW D. GURBACH,
         RONALD L. HOUSE, JENNIFER M. TURK, AND ERIC LARSON
      ZALUD, PURSUANT TO 28 U.S.C. SECTION 1927, FED. R. CIV. PROC.
             26(g), AND THE COURT’S INHERENT AUTHORITY
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 2 of 73 PAGEID #: 2500




                                                TABLE OF CONTENTS

                                                                                                                                  Page

I.       PRELIMINARY STATEMENT AND SUMMARY OF ARGUMENT ............................1

II.      ARGUMENT .......................................................................................................................4

         A.        Respondents Repeatedly Mis-State the Standards for Sanctions Under
                   Section 1927 and the Court’s Inherent Power ........................................................ 4

         B.        Respondents Avsec, Zalud, Gurbach, and House Knew or Should Have
                   Known That the 2000 Appointment Was not Authentic so They Should
                   not Have Filed This Case ........................................................................................ 5

         C.        Respondents’ Post Hoc Unsupported Attempted Justifications for Filing
                   the Complaint are Meritless .................................................................................... 9

         D.        At Key Junctures in the Case, Respondents Should Have Withdrawn as
                   Counsel or Come Forward With Their Knowledge of Mark Peters’
                   Forgery and Fraud on the Court ............................................................................ 11

                   1.         Respondents Do not Deny Being Presented With Direct Evidence
                              of Mark Peters’ Forgeries in October 2019 .............................................. 11

                   2.         Turk and House Admit Noticing the Misspelling of Wendsday in
                              February 2020, Yet They and the Others Do Nothing to
                              Investigate, Preserve Critical Evidence, Inform The Court, or
                              Inform ICEE.............................................................................................. 13

         E.        Respondents’ Fail to Produce Critical Documents in Their Possession and
                   Engage in Chronic Bad Faith Discovery Responses and Delays.......................... 16

                   1.         Respondents Emanuel, Turk, Gurbach, and House Wrongfully
                              Withhold the Forged 2017 History of Working Practise .......................... 17

                   2.         Respondents Withhold the Wendsday Email’s Metadata ......................... 19

                   3.         Respondents Certify False Discovery Responses ..................................... 19

                   4.         Respondents Fail to Correct Peters’ Perjury ............................................. 22

         F.        ICEE’s Detailed Factual Recitation More Than Satisfies Due Process, but
                   ICEE Welcomes a Hearing ................................................................................... 24




                                                                   ii
  Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 3 of 73 PAGEID #: 2501




                                             TABLE OF AUTHORITIES

Cases

Balfour Guthrie v. HunterMarine Transport, Inc.,
   118 F.R.D. 66 (M.D. Tenn. 1987) ...........................................................................................10

BDT Prods., Inc. v. Lexmark Int’l, Inc.,
  602 F.3d 742 (6th Cir. 2010) ...............................................................................................4, 11

Ceglia v. Zuckerberg,
   2013 WL 1208558 (W.D.N.Y. Mr. 26, 2013) .........................................................................14

Cook v. Am. S.S. Co.,
   134 F.3d 771 (6th Cir. 1998) ...................................................................................................25

Darnell v. Arthur,
   782 Fed. Appx. 413 (6th Cir. 2019) ...........................................................................................3

DiLuzio v. Village of Yorkville, Ohio,
   2016 WL 7406535 (S.D. Ohio Dec. 22, 2016) ........................................................................20

ECIMOS, LLC v. Nortek Global HVAC, LLC,
   736 Fed. Appx. 577 (6th Cir. 2018) .........................................................................................25

John B. v. Goetz,
   531 F.3d 448 (6th Cir. 2008) ...................................................................................................14

Johnson v. BAE Systems, Inc.,
   307 F.R.D. 220 (D.D.C. 2013)........................................................................................... 24-25

Jones v. Illinois Cent. R. Co.,
   617 F.3d 843 (6th Cir. 2010) ......................................................................................... 3, 17-18

Laukus v. Rio Brands, Inc.,
   292 F.R.D. 485 (N.D. Ohio 2013) ...............................................................................15, 18, 23

Maddox v. E.F. Hutton Corp.,
  723 F. Supp. 1246 (M.D. Tenn. 1989) .................................................................................4, 23

Mann v. G&G Mfg., Inc.,
  900 F.2d 953 (6th Cir. 1990) ...............................................................................................7, 10

Merritt v. Int’l Assn of Machinists & Aerospace Workers,
   613 F.3d 609 (6th Cir. 2010) .....................................................................................................8

Metz v. Unizan Bank,
   655 F.3d 485 (6th Cir. 2011) .........................................................................................4, 11, 25

                                                                 iii
  Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 4 of 73 PAGEID #: 2502




Nisus Corp. v. Perma-Chink Sys., Inc.,
   2007 WL 2317401 (E.D. Tenn. Aug. 9, 2007) ........................................................................25

Nix v. Whiteside,
   475 U.S. 157 (1986) ...................................................................................................................3

Okros v. Angelo Iafrate Constr. Co.,
   298 Fed. Appx. 419 (6th Cir. 2008) .........................................................................................23

Plastech Holding Corp. v. WM Greentech Auto. Corp.,
   257 F. Supp. 3d 867 (E.D. Mich. 2017).................................................................................4, 9

In re Porsche Cars N. Am., Inc.,
    2012 WL 4361430 (S.D. Ohio Sept. 25, 2012) .......................................................................20

Red Carpet Studios v. Sater,
   465 F.3d 642 (6th Cir. 2006) ............................................................................................. 16-17

Ridder v. City of Springfield,
   109 F.3d 288 (6th Cir. 1997) .................................................................................................3, 9

Williamson v. Recovery Limited P’Ship,
   826 F.3d 297 (6th Cir. 2016) ...............................................................................................4, 14

Williamson v. Recovery Ltd. P’Ship,
   2014 WL 1884401 (S.D. Ohio May 9, 2014) .............................................................. 14-15, 22

Rules

Fed. R. Civ. P. 1 ...............................................................................................................................2

Fed. R. Civ. P. 26 .................................................................................................................2, 20, 22

Fed. R. Civ. P. 30(b)(6).......................................................................................................... Passim

Ohio R. Prof. Cond. 3.3 .................................................................................................................23

Ohio R. Prof. Resp. 4.1 ..................................................................................................................24

Statutes

28 U.S.C. § 1927 .................................................................................................................... Passim




                                                                       iv
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 5 of 73 PAGEID #: 2503




I.       PRELIMINARY STATEMENT AND SUMMARY OF ARGUMENT

         This motion raises an urgent question for the profession: Is it, as Respondents argue, a

“good deed” for litigators to knowingly aid and abet a client in his repeated acts of fraud,

forgery, and perjury; delay and complicate the litigation for years with false and evasive

discovery responses, frivolous motions, and lies about their clients’ health and mental state; fail

to produce core documents sitting in counsel’s inboxes because they prove their client is a

fraudster; do nothing to preserve or even examine their client’s incriminating evidence—all in an

effort to coerce a defendant into a favorable settlement? Respondents argue that they were

performing such “good deeds” when they:

               Filed this lawsuit in February 2019 based on a supposed August 2000
                Appointment of Trade Mark Licence that no one in the company remembered or
                could authenticate, that was “discovered” under suspicious and vague
                circumstances, and that contained signatures plainly lifted from a 2011
                document—the “History of Working Practise”;
               Deliberately withheld from production the forged 2017 “History of Working
                Practise”—which Attorneys Avsec and Zalud received among a handful of key
                documents in 2018—and even a cursory comparison with real 2011 History
                proves that Mark Peters forged the 2000 Appointment;
               Deliberately withheld metadata showing that Mark Peters had forged the
                “Wendsday” email—metadata that, again, Avsec, Gurbach, and Zalud had sitting
                in their inboxes among the handful of other key documents they received from
                UK counsel in 2018—a year before this lawsuit was filed;
               Waited to withdraw from production the “Wendsday” email for four months after
                Attorneys Turk and House now concede they knew it was a forgery, and years
                after Attorneys Gurbach, Avsec, and Zalud do not deny they realized it was a
                forgery, while proceeding aggressively ahead with discovery and attempts to
                force a settlement;
               Never once consulted with SPL’s robust IT department about collecting or
                preserving relevant documents, instead delegating all discovery responsibilities to
                serial forger and fraudster Mark Peters—even after Respondents admit they knew
                he was a forger—and said nothing when Peters lied under oath that he did not
                have an IT department;
               Never asked to inspect Mark Peters’ laptop—despite the fact that SPL’s own
                candid Rule 30(b)(6) designee and full time IT professional conceded on Tuesday
  Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 6 of 73 PAGEID #: 2504




               that the only possible explanation for the Wendsday Email is that Mark Peters
               forged it on his laptop;
              Did nothing to preserve Mark Peters’ laptops, even after they knew he had forged
               “the Wendsday email” and the 2017 History of Working Practise on it, and then,
               knowing that nothing had been collected or preserved and still not asking Peters
               to preserve, alerted him that ICEE’s digital forensic team would be collecting
               from it, thereby enabling him to make the laptop “unavailable” for inspection by
               claiming it had been stolen;
              Repeatedly represented in discovery responses that “reasonable inquiry” had been
               made, even though the signatories of those responses—principally, Matthew
               Gurbach and Ron House—had made no inquiry at all—as SPL’s own Rule
               30(b)(6) designee has finally admitted this Tuesday;
              Demanded that ICEE provide all metadata for all of its document production, and
               repeatedly promised reciprocally that all documents relating to the “History of
               Working Practise” would be produced with their metadata, while continuing to
               withhold the 2017 version of that document—with its metadata showing that
               “markp” had created it in 2017 from a Word document—which, again, was sitting
               in the in boxes of, at least, Attorneys Avsec, Gurbach, and Zalud;
              Waited 2 months while they knew ICEE was preparing its motion for summary
               judgment before attempting to “withdraw” SPL’s admittedly “meritless” claims
               based on the forged 2000 Appointment, which current SPL counsel now finally
               admits they cannot “ethically prosecute”; and
              Delayed for over 5 months the deposition of SPL’s top IT professional, who
               admitted within the first few minutes of his deposition that (1) he had never been
               contacted by any of the Benesch or RPC attorneys until preparing for his
               deposition; (2) he was not asked to preserve any relevant evidence; (3) he was not
               asked to search for evidence relating to the forgery of the Wendsday Email until
               after he was informed that Mark Peters had made his laptop “unavailable”; (4)
               only Mark Peters had access to the real email string that the “Wendsday Email”
               was added to; and (5) the only explanation he could think of for the “Wendsday
               Email” is that Mark Peters forged it.
       If these are “good deeds,” then this profession has truly sunk to a new low.

       Respondents’ brief consists of deliberate mischaracterizations of the law in this circuit

and a torrent of “strawman” arguments. But most telling—and most damning—are the affidavits

that supposedly “support” the brief. These terse and artfully worded declarations from only three

of the six individual respondents do not dispute any of the key facts. Most telling of all, not a

single respondent swears that they were unaware—whether at the outset of this litigation or at

various critical junctures along its long, sad history—that the 2000 Appointment was a forgery—

                                                 2
  Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 7 of 73 PAGEID #: 2505




with signatures lifted from the real 2011 History of Working Practise. Nor does anyone swear

that they were unaware at any point that the Wendsday Email and the 2017 History of Working

Practise were forgeries. And not a single respondent attempts to explain their numerous false

discovery responses or the misrepresentations made in their discovery correspondence.

       The bottom line is that Respondents facilitated—and the current Benesch attorneys

continue to facilitate—SPL’s attempted fraud on the Court and ICEE. Lawyers are responsible

not just for zealous representation of their clients, but for “secur[ing] the just, speedy, and

inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1. The law enforces

this duty by requiring counsel signing discovery responses to certify that they are complete and

correct to the best of the lawyer’s knowledge when made, Fed. R. Civ. P. 26(g), making counsel

who unreasonably and vexatiously multiply proceedings personally responsible for the excess

costs, 28 U.S.C. § 1927, and giving courts the inherent authority to impose sanctions on counsel

and law firms whose actions prejudice the administration of justice. Attorneys House, Gurbach,

Turk, Emanuel, Zalud, and Avsec failed to live up to these standards, thereby causing ICEE to

incur hundreds of thousands of dollars in attorney’s fees litigating a case that should have ended

long ago, and indeed should never have been filed. And the Benesch firm has acted in bad faith,

thereby justifying sanctions against it under the Court’s inherent authority. Respondents do not

deny that they have long known that Mark Peters is a serial forger and fraudster, and therefore a

perjurer. Counsel in more difficult circumstances than Respondents have found the courage to

carry out the duty to protect the integrity of the justice system. See Nix v. Whiteside, 475 U.S.

157, 161 (1986) (counsel told client that proposed testimony would be perjury and “if he did do

that it would be my duty to advise the Court of what he was doing and that I felt he was




                                                  3
  Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 8 of 73 PAGEID #: 2506




committing perjury”). If Respondents’ conduct is not worthy of sanctions under section 1927 or

the Court’s inherent authority then this profession is not worthy of such a name.

II.    ARGUMENT

       A.      Respondents Repeatedly Mis-State the Standards for Sanctions Under
               Section 1927 and the Court’s Inherent Power

       Respondents’ brief relies on repeated claims that they did not act with “sinister” intent, or

did not have “actual knowledge” of Peters’ perjury or the meritless nature of SPL’s claims under

the 2000 Appointment. In fact they did, but “sinister intent” and “actual knowledge” are not

required. Sanctions are appropriate under Section 1927 when a lawyer “knows or reasonably

should know that a claim pursued is frivolous, or that his or her litigation tactics will needlessly

obstruct the litigation of nonfrivolous claims.” Ridder v. City of Springfield, 109 F.3d 288, 298

(6th Cir. 1997) (emphasis supplied). This standard does not require that the sanctioned attorney

acted in bad faith or “subjectively knew that his [or her] conduct was inappropriate,” but does

require more than mere negligence or inadvertence. Darnell v. Arthur, 782 Fed. Appx. 413, 418

(6th Cir. 2019); see also Jones v. Illinois Cent. R. Co., 617 F.3d 843, 856 (6th Cir. 2010)

(sanctioning attorney who acted “recklessly” and “dragg[ed] her feet despite the implication of

possible perjury”). Sanctions can likewise be imposed under the Court’s inherent power where

“counsel knew or should have known” the claim was meritless. Metz v. Unizan Bank, 655 F.3d

485, 489 (6th Cir. 2011) (emphasis supplied).

       An additional finding of bad faith is what distinguishes sanctions under the Court’s

inherent power from sanctions under Section 1927. But “bad faith” means simply that a claim is

brought or continued “for an improper purpose such as harassment.” Id. Notably, improper

purpose can be inferred from the circumstances, including the “withholding [of] material




                                                  4
  Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 9 of 73 PAGEID #: 2507




evidence” or by “delaying or disrupting litigation,” or “attempt[ing] to force the other side into

settlement.” BDT Prods., Inc. v. Lexmark Int’l, Inc., 602 F.3d 742, 754, 756 (6th Cir. 2010).

       Respondents also repeatedly urge upon this Court the clear and convincing evidence

standard, even though they begrudgingly recognize the fact that the Sixth Circuit has never

required that standard of proof. Resp. Br. 3. Indeed, in Williamson v. Recovery Limited P’Ship,

826 F.3d 297, 302 (6th Cir. 2016), the Sixth Circuit rejected the clear-and-convincing standard

and affirmed the district court’s decision to award sanctions under its inherent power against a

“stonewalling attorney.” The Court noted that the district court incorrectly applied the clear and

convincing evidence standard, drawing from “fraud-on-the-court” case law, which did not apply

“because this case involves a court’s inherent power to sanction.” Id.; see also Plastech Holding

Corp. v. WM Greentech Auto. Corp., 257 F. Supp. 3d 867, 873 (E.D. Mich. 2017) (in awarding

sanctions due to fabricated contract, stating that the Sixth Circuit “would likely not require the

higher burden of clear and convincing proof” and citing Williamson); Maddox v. E.F. Hutton

Corp., 723 F. Supp. 1246, 1250 (M.D. Tenn. 1989) (applying preponderance standard to

sanctions under inherent power). The standard of proof would not change the outcome here

since few if any of the facts relating to the misconduct are in dispute, but Respondents invite

legal error by urging the Court to apply a clear-and-convincing standard.

       B.      Respondents Avsec, Zalud, Gurbach, and House Knew or Should Have
               Known That the 2000 Appointment Was not Authentic so They Should not
               Have Filed This Case

       Marc Avsec, Eric Zalud, Matthew Gurbach, and Ronald House had ample evidence from

which they reasonably should have concluded that any claim based upon the 2000 Appointment

would be meritless, either because the 2000 Appointment was not authentic or because it could

not bind ICEE because ICEE had never seen or assumed it when it purchased the SLUSH

PUPPiE brand from Dr. Pepper/Seven-Up in 2006. See ICEE Br. 3-9.

                                                 5
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 10 of 73 PAGEID #: 2508




         First, Avsec, Zalud, Gurbach, and House knew that Mark Peters raised the 2000

Appointment with ICEE for the first time on February 28, 2018, despite years of discussion

about the scope of SPL’s rights under the 1996 and 1999 agreements. ICEE Br. 4-5. SPL’s

British counsel at Weightmans had even written to ICEE in August of 2017 that “it is clear” that

the 1996 and 1999 agreements “form the basis of the relationship between” SPL and ICEE. Doc.

60-3 at PAGEID 1008. Respondents do not dispute that neither Mark Peters nor his father Ralph

recalled this “Appointment.”1 Indeed, only a few months before it was supposedly “signed,”

Mark Peters himself entered into the 1999 Distributor Agreement. Doc. 73-4. And in 2010,

Ralph Peters acknowledged to his son that there was no written exclusive license so they would

have to argue “established practice” instead, noting that “Established practice known about and

not contested is tantamount to agreement.” Doc. 73-6 at PAGEID 1373. In that same email,

Mark Peters despondently noted to his father that “even the USA lawyers” said “we have zero

wrights” [sic] because of the plain language in the 1996 agreement. Indeed, in January 2017,

SPL’s Alan Beaney—who was Mark Peters’ point man in the negotiations over trademark rights

with ICEE—described SPL’s position as based on an unwritten agreement that SPL claimed had

“subsisted since the 1970’s.” Doc. 73-19 at PAGEID 1546, 1552. A suddenly “found”

agreement that neither Mark Peters or Ralph Peters had ever known about and that conflicted

with what everyone at the company thought SPL’s rights were should obviously have been

suspect to Avsec, Gurbach, House, and Zalud. None of the Respondents dispute any of this.

         Second, in December 2017 Peters sent the forged “History of Working Practise” to RPC,

who sent it to Benesch attorneys Avsec and current lead litigation counsel Zalud. Doc. 73-20 at



1
 Contrary to Respondents’ contention that Ralph Peters was non compos mentis, his granddaughter testified just last
week that his “body has failed, but his brain is still there.” L. Peters Mar. 16, 2021 Dep. 74:3-5.


                                                        6
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 11 of 73 PAGEID #: 2509




PAGEID 1557; Doc. 73-12 at PAGEID 1482-83. Respondents do not deny that Peters forged

the 2017 History to try and corroborate the forged 2000 Appointment, which is obvious when

one examines the document. The metadata show it was created by “markp” from a Microsoft

Word document on November 20, 2017. Doc. 73-12 at PAGEID 1483. There has been only one

“markp” at SPL—Mark Peters. L. Peters Mar. 16, 2021 Dep. 38:23-39:2; A. Somorin Mar. 16,

2021 Dep. 40:23-41:1.

       Third, in September 2018, ICEE’s counsel sent SPL contemporaneous evidence that the

2000 Appointment was not authentic. ICEE Br. 8. ICEE informed SPL that it had “followed up

with [Dr. Pepper/Seven-Up], who confirmed that in its 2000 acquisition” it only received the

1996 and 1999 agreements. Id. at PAGEID 1541-42. And ICEE sent a 2001 fax from Slush

Puppie Corporation who moved to Dr. Pepper that did not mention the 2000 Appointment, but

instead referenced the 1996 Manufacturing Appointment, stating that it “needs to be adjusted to

reflect 2 ½% commission.” Id. at PAGEID 1545. Obviously, there had been an oral agreement

to lower the royalty rate that was not reflected in any executed contract.

       Fourth, when RPC and Benesch sought corroboration of the 2000 Appointment, they

received the Wendsday email, which had a misspelled date and metadata showing “markp” as

the author, and a creation date of January 17, 2018—the same day it was transmitted to counsel.

Doc. 73-14 PAGEID 1516. RPC was obviously highly suspicious of this document—a fact that

Respondents do not deny. ICEE Br. at 6-7, Doc. 89 at PAGEID 2312. RPC’s Ben Mark noted

that the last line in “Kirby’s” (actually Peters’) November 12, 2008 email says “Is this what you

need?,” yet there was apparently no response. Given RPC’s own suspicions—which led them

not to send the Wendsday Email to ICEE—Gurbach, Avsec, House, or Zalud should have

contacted SPL’s IT group. See Mann v. G&G Mfg., Inc., 900 F.2d 953, 959 (6th Cir. 1990)



                                                 7
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 12 of 73 PAGEID #: 2510




(counsel sanctioned where “reasonable inquiry” pre-filing would have revealed complaint to be

“not well-grounded in fact”). Indeed, as we just found out on Tuesday of this week (no thanks

to current Benesch counsel, who tried to put a stop to and then delay any such critical deposition)

SPL had a new IT group that started in summer 2018, led by Abiodum Somorin. A. Somorin

Mar. 16, 2021 Dep. 15:2-5. Somorin was not asked to search for the Wendsday email until late

2020, when he, of course, found that no such email existed anywhere in SPL’s system, and by

which time Peters’ laptop was “unavailable” for inspection. Id. at 57:9-58:8; 49:15-50:15 (M.

Peters requested search for Wendsday email after he reported his laptops stolen). Had Benesch

requested that search before it filed the complaint in February 2019, it would have exposed the

email as a fake. Id. at 59:5-12. And, of course, Benesch offers no explanation for why—if it

truly believed the Wendsday email to be genuine—it did not show it to ICEE before it filed the

complaint, or why RPC drafted, but never sent a response letter to ICEE using the Wendsday

email as its “kill shot” evidence that ICEE was aware of the 2000 Appointment, or why RPC’s

Ben Mark said “irrespective of whether the 2000 Agreement is valid and in force . . .” ICEE Br.

at 6-7. Amazingly, none of the Respondents state that they believed the Wendsday Email was

genuine, and only two (House and Turk) claim that they did not notice the misspelled Wendsday

before it was produced. The only reasonable explanation is that Avsec, Gurbach, Zalud and

House knew the Wendsday Email was a forgery. See Merritt v. Int’l Assn of Machinists &

Aerospace Workers, 613 F.3d 609, 626 (6th Cir. 2010) (imposing sanctions for failure to conduct

reasonable factual inquiry before filing complaint). Under the circumstances, a reasonable

lawyer would have asked SPL’s IT department to determine whether the Wendsday Email was

legitimate, and would have searched for any digital evidence regarding the creation of the 2000

Appointment. This would have confirmed that these were forgeries. Respondents did nothing.



                                                8
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 13 of 73 PAGEID #: 2511




Accordingly, under 28 U.S.C. § 1927, Avsec, Zalud, House, and Gurbach must pay the fees they

caused ICEE to incur in defending the case. Ridder, 109 F.3d at 298-99.

         C.      Respondents’ Post Hoc Unsupported Attempted Justifications for Filing the
                 Complaint are Meritless

         Benesch, Avsec, Zalud, House, and Gurbach do not dispute that they had the evidence

discussed above at their disposal when they decided to file the complaint.2 Instead, their lawyers

make various arguments not supported by the three affidavits. These are lawyers’ arguments,

and nothing more. See Plastech Holding Corp., 257 F. Supp. 3d at 875 (sanctioning party for

suing on fabricated agreement in part because party could not “direct the Court to any record

evidence, whether in the form of an affidavit or deposition testimony, that anyone affiliated with

[sanctioned party] believed” that the document was genuine, and they thus relied on “nothing

more than a lawyer’s unsworn conclusion”).

         The 2.5% Royalty Rate. Respondents claim that the fact that SPL paid royalties at 2.5%

to ICEE rather than the 5% in the 1996 Manufacturing Agreement, supports the conclusion that

the 2000 Appointment was genuine. This argument is contradicted by every piece of

information available to SPL. Specifically, in 2018, ICEE sent Benesch the 2001 fax that

referenced needing to adjust the “Manufacturing license” to “2 ½% commission.” Doc. 73-19 at

PAGEID 1545. If the 2000 Appointment were valid, there would have been no such need. More

fundamentally, SPL itself had provided an explanation for the 2.5% payment that had nothing to

do with any 2000 Appointment. Board member Alan Beaney explained in 2017 that SPL had




2
 Respondents’ claim that ICEE “makes no argument Benesch lacked a good-faith basis to file the lawsuit,” Resp.
Br. 8, ignores six full pages of ICEE’s motion, ICEE Br. 3-9. And again, sanctions do not require that Respondents
subjectively believed the complaint to be baseless.


                                                        9
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 14 of 73 PAGEID #: 2512




agreed with Dr. Pepper/Seven-Up to drop the royalty to 2.5% as part of a change to the way

freezer sales were handled. Doc. 73-19 at PAGEID 1549.

         Course of Dealing Amendment to the 1999 Agreement. Respondents’ brief claims

that, regardless of the 2000 Appointment, “SPL had an argument the 1999 Agreement had been

modified by a consistent course of dealing where SPL paid a 2.5% royalty.” Resp. Br. 9. But

Mark Peters himself never argued to ICEE between 2009 and 2018 that any “course of dealing”

resulted in a written agreement, nor could he have. Moreover, the 1999 Distributor Agreement

has no royalty provision at all, so this argument makes no sense. Again, none of the declarations

say that the decision to file the complaint was influenced by this incoherent argument.

         Unauthenticated Letters. Respondents rely upon a hodge podge of letters of

unexplained origin. No one has stepped forward to swear that any of these documents is

authentic. We are left in the dark as to where they were found, when they were found, and—most

importantly in a case in which all the key documents have been forged—whether any of them is

genuine. Just as telling is the fact that none of the Respondents swears that they relied on

these—or even saw them—in filing the complaint.3 Since even Respondents do not attest that

they considered these documents when they decided to file the complaint, the unauthenticated

letters do nothing to prove that Respondents performed a reasonable investigation. Mann, 900

F.2d at 959 (sanctioning counsel where information discrediting complaint was available to

counsel pre-filing but counsel did not investigate); Balfour Guthrie v. HunterMarine Transport,




3
  On its face, the “Blevins” letter clearly does not relate to the 2000 Appointment that Peters forged—which
radically different from both the 1996 manufacturing appointment and the 1999 distributor agreement. The letter
refers to an “8 August 2000 renewal contract,” which cannot be a reference to the 2000 Appointment, which was not
a “renewal” of anything. Doc. 82-1 at PAGEID 2063. Indeed, that was the whole point of Peters’ forgery: He
wanted a brand new contract that gave him broad, exclusive rights not provided by the 1996 or 1999 agreements.


                                                       10
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 15 of 73 PAGEID #: 2513




Inc., 118 F.R.D. 66, 74 (M.D. Tenn. 1987) (“minimal pre-filing research that consists primarily

of conversations with a client is not enough to show that a complaint is well grounded in fact”).

       D.      At Key Junctures in the Case, Respondents Should Have Withdrawn as
               Counsel or Come Forward With Their Knowledge of Mark Peters’ Forgery
               and Fraud on the Court

               1.      Respondents Do not Deny Being Presented With Direct Evidence of
                       Mark Peters’ Forgeries in October 2019

       In assessing sanctions, “parties and attorneys have a responsibility to halt litigation

whenever they realize they are pursuing a meritless suit.” BDT Prods, Inc., 602 F.3d at 753 n.6;

see also Metz, 655 F.3d at 489. If they do not, they are subject to sanctions under § 1927 and/or

the Court’s inherent authority. None of the Respondents denies being aware of direct evidence of

forgery of multiple documents by Mark Peters in October 2019. Yet Respondents continued

with their aggressive and dilatory litigation strategy to try and force ICEE to the settlement table.

       October 28, 2019 was when ICEE substantially completed its document production. Ex.

5. On that date, ICEE produced two documents that definitively showed that both the 2017

History and the Wendsday email were fabricated, thereby showing as well that the 2000

Appointment was also a forgery. First, ICEE produced the April 26, 2011 email in which Peters

had sent the real History to ICEE’s counsel. See Doc. 60-4. That document notably ended the

“history” at 1996 and did not mention the 2000 Appointment. The lawyers do not deny

reviewing this “History.” And they do not deny noticing by this time, if not earlier, that (1) the

2017 forged History adds references to the 2000 Appointment that are not in the original 2011

History, (2) Radcliff’s and his witnesses’ signatures were lifted from the original history and

pasted into the 2000 Appointment, (3) Peters replaced the Radcliff and witness signature with

different ones in the forged History—even though the dates are the same: February 22, 2011;

and (4) the metadata shows that “markp” created it from a Word document on the same day that


                                                 11
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 16 of 73 PAGEID #: 2514




he sent it to RPC. Doc. 73-12. While Respondents’ concede that ICEE’s August expert report

provides “evidence conclusively proving” that Peters copied the signatures from the 2011

History into the 2000 Appointment, Respondents do not deny that they noticed this much earlier.

       The second smoking gun that Gurbach, House, Turk, and Emanuel received in October

2020 is the real email chain that forms part of the forged “Wendsday” email string. Doc. 60-11.

It shows the real responses between Kirby and Bird, making it clear that Kirby did not respond to

Bird until December 8, at which point she did not reference the 2000 Appointment. Peters was

not copied on this response, so he was unaware of Kirby’s real response to Bird’s November 11

request for information. Quick review of this original email string proves definitively that the

Wendsday email is a fake—whether one notices the misspelling of “Wendsday” or not.

       There can therefore be no question that, as of October 2019, House, Gurbach, Emanuel,

and Turk—and perhaps Zalud, —knew or should have known that Peters had forged the

Wendsday Email, forged the History of Working Practice, and lifted the signatures from the real,

2011 history to forge the signatures in the 2000 Appointment. Corroborating this is the fact that,

shortly thereafter, SPL amended its complaint to add claims under the 1996 Manufacturing

Appointment and the 1999 Distributor Agreement. Those were the agreements that SPL had said

repeatedly were “nullities”—“superseded” by the (forged) 2000 Appointment. Doc. 29-7. The

only reason to add claims in December 2019 under those “dead” agreements was if Respondents

were concerned that ICEE would put the pieces of the puzzle together showing that Peters forged

the 2000 Appointment. In fact, to allege both that the 2000 Appointment was “alive”—that it

superseded the “dead” 1996 and 1999 agreements—but reserve the right to say the opposite—

that the 1996 and 1999 agreements were not dead—is itself proof of bad faith, Doc. 73 at

PAGEID 1297-1302, a fact Respondents simply ignore.



                                                12
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 17 of 73 PAGEID #: 2515




               2.      Turk and House Admit Noticing the Misspelling of Wendsday in
                       February 2020, Yet They and the Others Do Nothing to Investigate,
                       Preserve Critical Evidence, Inform The Court, or Inform ICEE

       ICEE’s brief explains the significance of the Wendsday email—and of Respondents’

reaction to it—in February 2020. Again, as of this time, Zalud, Avsec, and Gurbach had already

had the Wendsday Email with its metadata in their in boxes since 2018—showing that “markp”

created it from a Word document on the same day he sent it to RPC, who in turn sent it to Zalud

and Avsec. Doc. 89 at 7-8, 14, PAGEID 2313-14, 2320; Doc. 73-13 PAGEID1490; Doc. 73-11

PAGEID 1438. Neither Zalud, Avsec, nor Gurbach deny that they reviewed and understood the

implications of the Wendsday Email before filing the complaint—nor do they explain why they

failed to reference it in the pre-suit correspondence or in the complaint itself—so the Court can

assume—given their silence—that they were aware that Mark Peters had forged it.

       Then, in February 2020, House writes to Peters telling him it is “critical” for him to have

his “IT people” find a “native” version of the email because “the word Wednesday is misspelled

as Wendsday.” ICEE Br. at 13-14 PAGEID 2319-20. At this point House, Gurbach, Turk,

Avsec, and Emanuel “all knew their client had committed forgery,” ICEE Br. 13, and none of

them deny this. The significance of the Wendsday Email was not just that it was forged, but that

it showed that Mark Peters himself knew the 2000 Appointment was not authentic, so he was

trying to “corroborate” it with “evidence” that it was sent to ICEE in 2008. ICEE Br. 9-10.

       SPL’s belated Rule 30(b)(6) testimony from the head of its IT group bangs the nail into

the coffin. Abiodum Somorin confirmed on Tuesday that only Mark Peters had access to the

genuine email chain, since Kirby was long gone and her email account was not migrated over to

SPL’s new system in 2016 or 2017. Somorin Dep. 42:17-20, 43:18-44:9. Moreover, Somorin

could think of no other possibility than that Mark Peters had forged the “Wendsday” email. Id.

at 45:18-24. Yet even though House is telling Peters in February 2020 that it is “critical” to

                                                13
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 18 of 73 PAGEID #: 2516




“have your IT people look at this,” Peters never did, Respondents knew that, but neither House,

Emanuel, Avsec, Gurbach, Turk, or Zalud ever spoke to SPL’s IT people until Zalud was

implored by this Court to do so after conferences on February 8 and February 22, when Zalud

was forced to acknowledge he had still not spoken to Somorin. Indeed, even as late as February

8 of this year, Zalud was falsely representing to the Court that SPL as an entity had no

information on the Rule 30(b)(6) topics. Ex. 14. The only conceivable reason why none of the

Respondents ever contacted SPL’s IT department is that they knew it would merely confirm that

Peters was a serial forger. Williamson, 826 F.3d at 303 (counsel can be sanctioned for being

“willfully blind” to facts requiring disclosure).

       Moreover, since Respondents admit they were aware of Peters’ forgery by February

2020, they had an ethical obligation to inspect and preserve evidence of Peters’ forgery on his

laptops. Instead, they did nothing. ICEE Br. 13-14; Somorin Dep. 73:1-13. “[I]t is beyond

question that a party to civil litigation has a duty to preserve relevant information, including ESI,

when that party ‘has notice that the evidence is relevant to litigation . . . .” John B. v. Goetz, 531

F.3d 448, 458 (6th Cir. 2008). When dealing with forgers like Peters, forensic analysis of a

wrongdoer’s computers is often crucial. Ceglia v. Zuckerberg, 2013 WL 1208558, at *11

(W.D.N.Y. Mr. 26, 2013) (fraud being perpetrated on computers requires forensic analysis);

Williamson v. Recovery Ltd. P’Ship, 2014 WL 1884401, at *12 (S.D. Ohio May 9, 2014). Here,

Respondents knew no later than February 2020 that Peters had forged the Wendsday Email and

the 2017 History of Working Practise. Yet Respondents’ brief contains no explanation for why

they did not even attempt to inspect or preserve Peters’ computers. Instead, they expect to be

rewarded for a “good deed” when they told Peters in August of 2020—almost 2 years after the

complaint was filed—that ICEE wanted to inspect his computers and devices. ICEE’s



                                                    14
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 19 of 73 PAGEID #: 2517




characterization of this communication as a “tip off” is spot on because, at this juncture, (1)

Respondents knew that they had not inspected the computers or asked Peters to preserve them,

(2) Respondents knew that they had not asked SPL’s IT department to preserve or inspect the

computers, and (3) Respondents knew that Peters had falsely denied fabricating the Wendsday

email and was intent on evading discovery about it. It was entirely predictable that, given such a

history, Peters’ computers would magically become “unavailable” as soon as Respondents told

him that ICEE wanted to inspect them. Attorneys have an obligation to preserve critical

evidence, and Respondents violated that obligation here. Williamson, 2014 WL 1884401 at *12

(“In sum, it is not reasonable for an attorney merely to rely on his clients to gather all relevant

documents, when he is personally aware that responsive documents exist which have not been

produced, and when he is aware of his client’s desire for less-than-full disclosure to the Court.”).

         Respondents’ argument that none of this matters because they “withdrew” the Wendsday

Email from production just before Peters was deposed on July 1 is frivolous. First, Respondents’

“withdrawal” of the Wendsday email did not fulfill their “affirmative duty to correct the record.”

Laukus, 292 F.R.D. at 509. Second, that Respondents’ counsel characterizes a four-month delay

in withdrawing it as “immediate” is astonishing. One wonders what this Court’s reaction would

be if it ordered a party to do something “immediately” and that party waited four months before

complying—and then asked the Court for a pat on the head for its “good deed.”4

         Respondents also argue that one of their “good deeds” was moving to dismiss SPL’s

meritless claims based on the 2000 Appointment in October, arguing that it was ICEE’s expert


4
 Respondents’ predilection for “blaming COVID” for its discovery abuse is beneath contempt. Resp. Br. at n. 10
PAGEID 2450. Respondents blame COVID for supposedly not having time to send a three-sentence letter to
opposing counsel, somehow excusing the four-month delay from February 25 to June 26. Doc. 73-21 (Feb. 25, 2020
email from House to Peters); Doc. 60-10 (Gurbach’s June 26, 2020 letter to Wolfsohn). Yet during these same four
months, COVID did not prevent them from filing motions seeking to have the Court force settlement discussions
and a moratorium on discovery. Docs. 46, 47, 51, 52, & June 15, 2020 Ltr. From R. House to Hon. M. Barrett.


                                                      15
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 20 of 73 PAGEID #: 2518




who provided “evidence conclusively proving” that the 2000 Appointment was a forgery when

her report was served in August 2000. But Respondents do not deny that they had the evidence

ICEE’s expert relied upon—the 2011 History and the 2000 Appointment—and more. Unlike

ICEE’s expert, Benesch had the Wendsday email with metadata and the forged 2017 History,

which were additional evidence the 2000 Appointment was a fake.

         E.      Respondents’ Fail to Produce Critical Documents in Their Possession and
                 Engage in Chronic Bad Faith Discovery Responses and Delays

         Even in cases that have merit, sanctions under 28 U.S.C. § 1927 are appropriate if an

attorney pursues the case by tactics that intentionally abuse the judicial process or knowingly

disregard the risk that actions will needlessly multiply proceedings. Red Carpet Studios v. Sater,

465 F.3d 642, 646 (6th Cir. 2006). Regardless of what Respondents may have thought of Mark

Peters or of SPL’s case, they were not justified in their 2-year campaign of false certifications,

obfuscation, and delay. Under Sixth Circuit law, respondents must be held responsible where

they acted “in the face of an obvious risk that [they were] increasing the work on the other party

without advancing the litigation.” Id. at 647. ICEE’s brief describes that conduct in painstaking

detail, and indeed the Court is familiar with much of it, from Respondents’ tooth-and-nail fight

to prevent the deposition of Ralph Peters, to its hide-the-ball discovery tactics with the

Wendsday email, its repeated proffers of Mark Peters as a “prepared” 30(b)(6) witness, and its

attempt over the last few months to hide the fact that its professional IT team was never asked to

search for or preserve key evidence until well after it was too late. Respondents’ declarations do

nothing to absolve them of these numerous violations of their discovery responsibilities.5




5
 The attached appendices A and B put in context Respondents’ false statements, obfuscations, and delays with
respect to the improper withholding of the Wendsday Email’s original metadata and the forged 2017 History.


                                                       16
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 21 of 73 PAGEID #: 2519




Sanctions under section 1927 are clearly warranted. Red Carpet Studios, 465 F.3d at 646

(purpose of § 1927 is in part “to deter dilatory litigation practices”).

               1.      Respondents Emanuel, Turk, Gurbach, and House Wrongfully
                       Withhold the Forged 2017 History of Working Practise

       There is no dispute that the 2017 History was withheld from ICEE until September 2020,

when it finally turned up on a privilege log—despite not plausibly being privileged and requested

in May 2019—and when it was only produced because defense counsel repeatedly requested it.

Jones, 617 F.3d at 855 (bad faith where counsel withheld document that was “not plausibly

privileged”). The 2017 History is conclusive evidence of Peters’ forgery of the 2000

Appointment—a fact that the metadata and signatures prove—and a fact that none of the

Respondents denies. And it is beyond belief that Respondents were not acutely aware that such

stunning proof of their client’s forgery and perjury had not been produced to ICEE’s counsel.

       Respondents’ explanation for withholding the 2017 History is evasive. Ms. Turk says

that “a scanned copy of the ‘History of Working Practice, [sic] was also uploaded to Everlaw.

However, the document was inadvertently tagged as ‘Non-responsive, duplicate,’ and, therefore,

was not produced.” Doc. 95-5 at PAGEID 2490. Turk does not say, however, that the 2017

forged History was so tagged. And the important “History” for purposes of ICEE’s motion is

not the real, 2011 History—which might have been marked as “duplicate” since ICEE produced

it in October 2019—but the one that Peters forged in 2017—which had been sitting in the

inboxes of Avsec and Zalud since 2017 with its metadata showing that “markp” created it shortly

before sending it to RPC and proving that Peters lied at his deposition when he denied forging

the 2000 Appointment. Turk says nothing about that document, and it is clear her declaration is

not referring to it because the forged 2017 History is not “scanned,” but rather is an electronic

document with incriminating metadata. Moreover, regardless of how documents may have been


                                                  17
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 22 of 73 PAGEID #: 2520




tagged in Everlaw, Gurbach, Avsec, and Zalud fail to explain why they did not produce this

smoking gun document—or how they could possibly be unaware that such damning evidence of

forgery had not been produced to defense counsel. Laukus, 292 F.R.D. at 505-506 (sanctioning

attorneys where they failed to ask co-counsel for documentation and failed to bring to the

attention of opposing counsel a key document that was not produced). Avsec and Zalud

submitted no declarations, and Gurbach’s is a one-liner saying nothing about the forged history

that he received and reviewed in 2018—as part of a small set of the key documents that RPC sent

Benesch. Doc. 73-20 at PAGEID 1557 (“Document 5”). And Respondents’ brief fails to

address ICEE’s point that Emanuel had promised on January 28, 2020 to produce “[a]ny

responsive documents regarding the History of Working Practise . . . to the extent any exist”

with all of their metadata intact.6 Doc. 73-18 at PAGEID 1537-38. Moreover, Turk does not

explain why she didn’t produce the 2017 History after she admittedly reviewed the Everlaw

database on February 7, 2020 and confirmed that not all responsive documents had been

produced. Doc. 95-5 at ¶ 4-5. The forged 2017 History is the kind of explosive document that

would keep any litigator up all night. It is not credible that Respondents would not have been

keenly focused on the fact that it had never been produced.

         Nor is this a case in which the parties reviewed hundreds of thousands of documents and

a contract reviewer unfamiliar with the case made a tagging error. The forged 2017 History was

one of a handful of key documents that Avsec, Zalud, and Gurbach had in their possession from

the outset, ICEE expressly requested all documents relating to the History, Emanuel promised to




6
 Respondents attempt to excuse Emanuel because she was an associate. But associates are bound by the rules of
professional conduct just like partners, and junior lawyers are not immune from sanctions. Ohio R. Prof. Resp.
5.2(a); Jones, 617 F.3d at 857 (sanctioning lawyer despite it being “defense counsel’s first trial”). Tellingly,
Emanuel does not deny that she was aware of the forged 2017 History and of the fact that it had not been produced.


                                                        18
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 23 of 73 PAGEID #: 2521




produce them, and yet Respondents held it back anyway—for almost two years. The only

reasonable conclusion is that Gurbach, House, Turk, and Emanuel deliberately decided to

withhold it from ICEE because it incriminated Peters.

                 2.      Respondents Withhold the Wendsday Email’s Metadata

         Respondents admit that they withheld the version of the Wendsday email with the

incriminating metadata showing that it was created from a Word document by “markp” on

January 17, 2018. Turk tries to excuse this default by claiming she received “hard copy”

documents” from the “case file” on February 7, 2020 and, after reviewing the Everlaw database,

noticed that not all of them had been produced, and thus had Emanuel produce the Wendsday

email with a handful of other documents on February 19, 2020. Doc. 95-5 at ¶ 4-5. Because the

document was a “scan,” Turk says, it did not contain the incriminating metadata. Id. at ¶ 7. But

none of the Respondents explains why Gurbach, Avsec, or Zalud did not produce what they had

in their inboxes. Respondents knew that ICEE needed the metadata—and Emanuel—copying

Gurbach, House, and Turk—promised to give them it. Doc. 89-6 at PAGEID 2376. Gurbach,

Avsec, and Zalud had the metadata, yet they withheld it.7 They offer no excuse, and the logical

reason is that they knew it proved that Peters was a forger. That is the quintessence of bad faith,

as well as vexatiously multiplying the proceedings.

                 3.      Respondents Certify False Discovery Responses

         Fed. R. Civ. Proc. 26(g)(1)(A) requires counsel who sign a discovery response to certify

that it is “complete and correct as of the time it is made.” If counsel’s certification is false and

without substantial justification, then sanctions are mandatory. Fed. R. Civ. P. 26(g)(3).



7
 As Appendix A highlights, Benesch and counsel for ICEE engaged in extensive back and forth in October 2019
about the importance of producing metadata associated with emails, so Benesch knew this issue was crucial.


                                                     19
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 24 of 73 PAGEID #: 2522




“[C]ounsel is obligated to examine critically the information that a client provides about the

existence and availability of the requested documents” and has a “duty ‘to cooperate in the

discovery process; to be transparent about what information exists, how it is maintained, and

whether and how it can be retrieved; and above all exercise sufficient diligence . . . to ensure that

all representations made to opposing parties and to the Court are truthful and based upon a

reasonable investigation of facts.’” DiLuzio v. Village of Yorkville, Ohio, 2016 WL 7406535,

*34 (S.D. Ohio Dec. 22, 2016), R&R adopted, 2017 WL 780605, at *3 (S.D. Ohio Feb. 28, 2017)

(affirming default judgment and attorney’s fees for bad faith stymying of discovery). Counsel

may not simply “accept[] his clients’ representations concerning the existence and availability of

requested documents as true, without any investigation.” Id.; In re Porsche Cars N. Am., Inc.,

2012 WL 4361430, at *8 (S.D. Ohio Sept. 25, 2012) (“reasonable inquiry” means counsel must

identify and give instructions to appropriate personnel to collect responsive documents, then

review them, and follow up on inadequacies). ICEE’s brief identified numerous responses

respondents falsely certified, none of which are addressed in the attorney declarations. Because

these false and misleading discovery requests and chronic stonewalling throughout this litigation

vexatiously multiplied the proceedings, they also violate section 1927.8

         On December 23, 2019, Matt Gurbach signed SPL’s responses to ICEE’s first and second

interrogatories, second requests for production, and first requests for admission. The responses

falsely claimed that SPL could not admit or deny whether it had provided ICEE a copy of the

2000 Appointment before February 28, 2018, or whether there were any records indicating that it

was given to ICEE before then. Doc. 89-4 at PAGEID 2367-68. Respondents’ brief attempts to



8
 As noted, Appendix A and Appendix B set out in chronological order the roadblocks that Respondents put in
defense counsel’s way to delay and hinder discovery of the truth and improperly increase ICEE’s defense costs.


                                                        20
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 25 of 73 PAGEID #: 2523




defend the responses by claiming that there were “multiple documents corroborating the existing

of the 2000 Agreement.” Resps.’ Br. 24. But that is not a defense—that is the point. Gurbach

had the Wendsday email (a supposed communication with ICEE) and the fake 2017 History

(supposedly communicated to ICEE) in front of him when he wrote these responses. If he

believed those documents were genuine, then the truthful response to the RFA would have been

a denial, along with production of those documents. Doc. 89-4 at PAGEID 2360-61. Instead,

Gurbach signed a RFA response he knew was false, certifying that SPL did not know enough to

admit or deny, or even to “know whether there are any documents” relevant to the request.

           Second, SPL’s August 10, 2020 responses to ICEE’s Third Set of Requests for

Admission, also signed by Gurbach, falsely certified that counsel had undertaken a “reasonable

inquiry” and that SPL did not have sufficient information to admit or deny three of ICEE’s five

requests relating to the Wendsday email. Doc. 60-12. These included a request to admit that

Kirby did not write the Wendsday email, that it was created after November 1, 2017, and that

SPL’s computer systems were not programmed to automatically generate mis-spellings of days

of the week. Counsel’s lack of inquiry was confirmed by SPL’s IT chief, Abiodum Somorin,

who testified on March 16 that he had never been asked to conduct a search of SPL’s electronic

records for the Wendsday email until “late 2020,” after Mark Peters had conveniently claimed

his laptops were stolen, and Mr. Somorin further admitted that no inquiry was performed by

SPL.9 A. Somorin Mar. 16, 2021 Dep. 48:18-50:15. Mr. Somorin also readily admitted that it

was impossible for SPL to program Outlook to misspell the days of the week. Id. at 66:16-67:4.

And Mr. Somorin was not even shown a copy of the Wendsday email until preparation for his

deposition as a designee of SPL. Id. at 72:22-24. Respondents’ declarations do not even attempt


9
    Predictably, a search turned up no emails with the word “Wendsday.” A. Somorin Mar. 16 Dep. 57:13-58:10.


                                                        21
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 26 of 73 PAGEID #: 2524




to claim that they conducted any investigation, and the brief merely says that lawyers may rely

on their client’s factual assertions, Resp. Br. at 25, omitting the part of the committee note stating

that “the attorney may rely on assertions by the client and on communications with other counsel

in the case as long as that reliance is reasonable under the circumstances.” Fed. R. Civ. P.

26(g), Advisory Committee Notes to 1983 Amendment (emphasis supplied). All Respondents

had to do was talk to Somorin—who confirmed that only Mark Peters had access to the real

Kirby email string, and only Mark Peters could have forged the Wendsday email. Respondents

have admitted that they never bothered to talk to Somorin, yet they certified falsely that they had

made a reasonable inquiry. They made no inquiry at all. Respondents were well aware of

Peters’ “desire for less-than-full disclosure to the Court,” and they were not entitled to simply

type up and certify his lies. Williamson, 2014 WL 1884401, at *12. Mr. Gurbach violated his

obligation “not to participate in his client’s obfuscation.” Id.

               4.      Respondents Fail to Correct Peters’ Perjury

       Respondents do not deny that they were aware no later than February 2020 that the

Wendsday Email was a forgery. And SPL’s Rule 30(b)(6) designee has testified that he could

think of no other explanation other than that Peters forged it. Gurbach, House, and Turk attempt

to justify their failure to correct Peters’ perjury by arguing in identical language that Peters never

explicitly told them that the Wendsday email “was a forgery or that [he had] committed perjury

during his deposition.” Doc. 95-3 at ¶ 3; Doc. 95-4 at ¶ 13; Doc. 95-5 at ¶ 10. Respondents then

urge an extraordinary rule on the Court: a lawyer has “no duty to disclose the alleged perjury” so

long as the perjured testimony “has not been contradicted by statements to counsel.” Doc. 95 at

13. According to Respondents, a lawyer is in the clear as long as the client lies to both the

adversary and his lawyer. Thankfully, that is not the law. To the contrary, a lawyer’s knowledge

can be “inferred from the circumstances” and a lawyer cannot “ignore an obvious falsehood,”

                                                 22
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 27 of 73 PAGEID #: 2525




regardless of the client’s mendacity. Ohio R. Prof. Cond. 3.3 cmt. 8; Okros v. Angelo Iafrate

Constr. Co., 298 Fed. Appx. 419, 432-33 (6th Cir. 2008) (lawyer committed fraud on the court

where he “had cause to know” that his client lied about placing a phone call and did not reveal

it). As SPL’s own Rule 30(b)(6) witness just confirmed on Tuesday, there is only one

explanation for the Wendsday Email: that Mark Peters forged it. A. Somorin Dep. 45:18-24.

Only he had access to the string, and only he would have the means, motive, and opportunity to

author it in Word and convert it to PDF—which the metadata incontrovertibly show he did.

         Tellingly, on June 25, 2020, House wrote to Peters to tell him that Benesch had “reached

the conclusion inferred from circumstances that the [Wendsday] e-mail is not authentic.” Doc.

73-23. House’s email mirrored the “inferred from the circumstances” language of the

commentary to rule 3.3 because he was conveying that Benesch had knowledge the email was

fake, thus triggering their ethical obligations.10 Certainly at that point, Respondents had a

straightforward obligation: to tell ICEE what they had concluded, even if doing so meant

revealing privileged information. Respondents had already produced the document to ICEE,

and thus were in a position where it had facilitated their client’s attempt at fraud. Respondents’

knowledge of the fraud thus required them to “disclose a material fact when disclosure is

necessary to avoid assisting an illegal or fraudulent act by a client.” Ohio R. Prof. Resp. 4.1(b);

see also Johnson v. BAE Systems, Inc., 307 F.R.D. 220, 229 (D.D.C. 2013) (counsel sanctioned

for failing to “make counsel for the [other party] aware” that prior production contained altered

medical records). The comments to the rule make clear that fulfilling this duty may require


10
  Respondents claim that they were duty-bound to ignore Peters’ lies because doubts about credibility must be
resolved in favor of the client. But this only applies to “reasonable doubts,” Maddox, 723 F. Supp. at 1249
(“swearing contest” in which client “consistently maintained his initially credible version”), which do not exist here.
Laukus, 292 F.R.D. at 509. SPL’s own Rule 30(b)(6) witness admitted there is no other plausible explanation than
that Peters forged it. And the documentary evidence all points in one direction: Mark Peters forged the
documents—a fact that Respondents do not contest.


                                                          23
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 28 of 73 PAGEID #: 2526




disclosure of facts that “may be protected by the attorney-client privilege” and “may include

disaffirming an opinion, document, affirmation, or the like, or may require further disclosure to

avoid being deemed to have assisted the client’s illegal or fraudulent act.” Id. at cmt. 3. In this

case, the “fraudulent act” was the production and creation of the Wendsday email in the first

place, which itself was compelling evidence that the 2000 Appointment had been forged as well.

But rather doing what the rule required and revealing its conclusion to ICEE, Gurbach sent a

cryptic two-sentence letter to ICEE’s counsel on June 26, 2020 “withdrawing” the document,

without any explanation as to why, leaving ICEE to figure it out for itself. Doc. 60-10.

Gurbach’s vague letter, and House’s silence at Peters’ ensuing deposition, assisted SPL in

perpetuating its attempted fraud and in vexatiously multiplying the proceedings.

       F.      ICEE’s Detailed Factual Recitation More Than Satisfies Due Process, but
               ICEE Welcomes a Hearing

       ICEE’s opening brief contains a detailed recitation of the sanctionable conduct of each of

the individual attorney respondents, by name and by act, citing dozens of exhibits and deposition

transcripts. Moreover, SPL had described much of this conduct in previous filings, including the

Motion to Compel Information Relating to Plaintiff’s Fabricated Evidence (Doc. 60) and the

motion for sanctions against SPL (Doc. 73). These filings set forth the full “complexity of the

factual and procedural history”—as Respondents themselves admitted in their motion for an

extension of time. Doc. 91 at PAGEID 2412. Indeed, in that motion, Respondents complained

that the factual allegations were too detailed and too lengthy: “[T]he Motion for Sanctions is 109

pages long, inclusive of exhibits. The related Motion against Slush Puppie Limited is 352 pages

long. . . . The complexity of the factual and procedural history is easily shown – Defendant

could barely fit the 15 pages of factual allegations into the 20-page limit of its brief.” Id. As

Respondents’ own authorities make clear, all due process requires is that each attorney be given


                                                 24
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 29 of 73 PAGEID #: 2527




“notice and an opportunity to be heard.” Cook v. Am. S.S. Co., 134 F.3d 771, 775 (6th Cir.

1998); see also Metz v. Unizan Bank, 655 F.3d 485, 491 (6th Cir. 2011).11 ICEE’s motion

describes, as Respondents themselves put it, the full “complexity of the factual and procedural

history” that comprises the sanctionable conduct of each attorney respondent—and of the firm as

a whole—in meticulous detail, much more detail than in other cases that have ordered or

affirmed sanctions.12 See Metz, 655 F.3d at 491 (due process satisfied where brief mentioned

request for sanction on page 1 and provided two pages of supporting argument on pages 17-18).

         In any event, ICEE’s motion asked the Court to issue a show-cause order, which is “a

well-established procedure in dealing with § 1927 sanctions.” Cook, 134 F.3d at 776. If any of

the Respondents want to “present[] evidence and arguments why sanctions should not be

imposed,” id., or why they should only be responsible for a greater or lesser proportion of the

fees and costs ICEE has spent defending this “meritless” action, they can do so at a show-cause

hearing.




11
  Ironically, Respondents cite ECIMOS, LLC v. Nortek Global HVAC, LLC, 736 Fed. Appx. 577, 585 (6th Cir.
2018) in arguing that ICEE’s brief is not specific. But ECIMOS faulted the sanctioned party for making vague
assertions about a lack of due process without specifying “how the violation occurred.” Id.

12
  Respondents’ reliance on Nisus Corp. v. Perma-Chink Sys., Inc., 2007 WL 2317401 (E.D. Tenn. Aug. 9, 2007) is
not to the contrary. There, the court held the motion insufficient where it did not identify individual attorneys at all,
instead simply seeking sanctions against “the Merchant & Gould attorneys involved.” Id. at *4.


                                                           25
  Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 30 of 73 PAGEID #: 2528




Dated: March 19, 2021                Respectfully submitted,

                                     DUANE MORRIS LLP

                                     BY: /s/ David J. Wolfsohn
                                     David J. Wolfsohn (admitted pro hac vice)
                                     Tyler R. Marandola (admitted pro hac vice)
                                     30 South 17th Street
                                     Philadelphia, PA 19103
                                     Tel.: (215) 979-1000
                                     Fax: (215) 979-1020
                                     djwolfsohn@duanemorris.com
                                     tmarandola@duanemorris.com

                                     Kenneth M. Argentieri (Ohio Bar No. 0067493)
                                     600 Grant St., Ste. 5010
                                     Pittsburgh, PA 15219
                                     Tel.: (412) 497-1000
                                     Fax: (412) 497-1001
                                     kmargentieri@duanemorris.com

                                     Attorneys for Defendant, The ICEE Company




                                        26
 Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 31 of 73 PAGEID #: 2529




                              CERTIFICATE OF SERVICE

      I hereby certify that on March 19, 2021 I served the foregoing document on counsel of

record by CM/ECF.



                                          BY: /s/ Tyler Marandola
                                                 Tyler Marandola




                                             27
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 32 of 73 PAGEID #: 2530




                  $SSHQGL[ $

     &KURQRORJ\ RI (YHQWV 5HODWHG WR
           :HQGVGD\ (PDLO
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 33 of 73 PAGEID #: 2531
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 34 of 73 PAGEID #: 2532




                     QRU LWV SUHGHFHVVRULQLQWHUHVW DW 'U
                     3HSSHU6HYHQ8S ,QF KDG ³NQRZOHGJH RI WKH
                      'RFXPHQW XQWLO DWWDFKHG WR \RXU FOLHQW¶V
                     )HEUXDU\   HPDLO´

6HSWHPEHU   $WWRUQH\ +ROO\ 3RZQDOO DW 53& VHQGV $WWRUQH\V              'RF 
                   $YVHF *XUEDFK DQG +RXVH DQRWKHU FRS\ RI WKH
                   :HQGVGD\ HPDLO VXSSO\LQJ LW DV HYLGHQFH WKDW           See $WWDFKPHQW 
                   63/ ³KDV UHIHUHQFHG >WKH  $SSRLQWPHQW@ LQ
                   FRUUHVSRQGHQFH´ ZLWK ,&(( 7KLV FRS\ OLNHZLVH
                   FRQWDLQV ³PDUNS´ PHWDGDWD ZLWK FUHDWLRQ GDWH RI
                    DW  DP

 1RYHPEHU      $WWRUQH\ *XUEDFK UHVSRQGV WR ,&((¶V FRXQVHO¶V            'RF 
                     6HSWHPEHU  OHWWHU EXW DGGUHVVHV QRQH RI
                     ,&((¶V IDFWXDO FODLPV DERXW WKH 
                     $SSRLQWPHQW

 )HEUXDU\     63/ ILOHV WKLV ODZVXLW ZLWK $WWRUQH\V +RXVH DQG          'RF 
                     *XUEDFK RQ WKH VLJQDWXUH EORFN

   -XQH       ,&((¶V FRXQVHO ZULWHV D OHWWHU WR 63/ WHUPLQDWLQJ        'RF 
                     WKH  DQG  $JUHHPHQWV

   -XQH       $WWRUQH\ *XUEDFK UHVSRQGV WR ,&((¶V -DQXDU\              'RF 
                       OHWWHU DVVHUWLQJ WKDW WKH WHUPLQDWLRQ ³LV
                     D QXOOLW\´ EHFDXVH WKH  $SSRLQWPHQW KDV
                     VXSHUVHGHG WKH  DQG  DJUHHPHQWV 7KH
                     UHVSRQVH GRHV QRW UHIHUHQFH RU LQFOXGH WKH
                     :HQGVGD\ HPDLO

   -XO\        63/ UHVSRQGV WR ,&((¶V ILUVW VHW RI GRFXPHQW          ([KLELW  WR ,&((
                     UHTXHVWV DQG SURPLVHV WR SURGXFH ³>D@OO                5HSO\ %ULHI
                     FRPPXQLFDWLRQV EHWZHHQ >63/@ DQG ,&((
                     UHODWLQJ WR WKH 3XUSRUWHG  $SSRLQWPHQW´

 2FWREHU     63/ PDNHV LWV ILUVW SURGXFWLRQ RI GRFXPHQWV          ([KLELW  WR ,&((
      SP       FRQVLVWLQJ RI DERXW  SDJHV EXW GRHV QRW            5HSO\ %ULHI
                     LQFOXGH WKH :HQGVGD\ HPDLO

 2FWREHU     ,&(( FRXQVHO ZULWHV WR $WWRUQH\V *XUEDFK             ([KLELW  WR ,&((
      SP       +RXVH DQG (PDQXHO KLJKOLJKWLQJ WKDW ³QRQH RI           5HSO\ %ULHI
                     WKH GRFXPHQWV ZHUH SURGXFHG ZLWK DVVRFLDWHG
                     PHWDGDWD GHVSLWH WKH IDFW WKDW PRVW RI WKH
                     SURGXFWLRQ DSSHDUV WR EH HPDLOV DQG
                     DWWDFKPHQWV´ ,&((¶V HPDLO UHTXHVWV WKDW 63/



                                             
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 35 of 73 PAGEID #: 2533




                    ³UHSURGXFH WKH GRFXPHQWV ZLWK DSSURSULDWH
                    PHWDGDWD´

 2FWREHU     $WWRUQH\ *XUEDFK ZULWHV WR ,&(( FRXQVHO                'RF 
                    UHVSRQGLQJ WR 2FWREHU  HPDLO VD\LQJ KH LV
                    ³UHYLHZLQJ \RXU UHTXHVWV UHODWLQJ WR PHWDGDWD
                    DQG SDUHQWFKLOG UHODWLRQVKLSV´ DQG DVNLQJ ZK\
                    ICEE’s LQLWLDO SURGXFWLRQ ODFNHG PHWDGDWD

 2FWREHU     ,&((¶V FRXQVHO UHVSRQGV WR $WWRUQH\ *XUEDFK         ([KLELW  WR ,&((
                    H[SODLQLQJ WKDW ,&((¶V SURGXFWLRQ ZDV RI              5HSO\ %ULHI
                    VFDQQHG SDSHU GRFXPHQWV WKDW ³KDG QR
                    PHWDGDWD´ DQG WKDW ,&(( ZRXOG ³SURGXFH WKH
                    PHWDGDWD DVVRFLDWHG ZLWK >LWV@ HOHFWURQLFDOO\
                    VWRUHG LQIRUPDWLRQ´

                    ,&(( DJDLQ UHTXHVWV WKDW 63/ SURGXFH WKH
                    PHWDGDWD DVVRFLDWHG ZLWK LWV HOHFWURQLF
                    GRFXPHQWV

 2FWREHU     ,&(( VXEVWDQWLDOO\ FRPSOHWHV LWV GRFXPHQW           ([KLELW  WR ,&((
                    SURGXFWLRQ DQG SURGXFHV ,&((63/B WKH        5HSO\ %ULHI 'RF
                    UHDO /LQGVD\ .LUE\-HUU\ %LUG HPDLO FKDLQ WR          JHQXLQH
                    ZKLFK WKH :HQGVGD\ HPDLO ZRXOG KDYH                 .LUE\%LUG FKDLQ
                    EHORQJHG LI JHQXLQH

 2FWREHU     63/ SURGXFHV PHWDGDWD IRU LWV ILUVW SURGXFWLRQ RI   ([KLELW  WR ,&((
                    GRFXPHQWV DQG $WWRUQH\ *XUEDFK DJDLQ DVNV            5HSO\ %ULHI
                    ,&(( WR FRQILUP WKDW LW KDV SURGXFHG ³WKH
                    DVVRFLDWHG PHWDGDWD IRU DQ\ RI WKH e-mails
                    FRQWDLQHG LQ LWV ILUVW SURGXFWLRQ´

1RYHPEHU     63/ PDNHV LWV VHFRQG SURGXFWLRQ RI GRFXPHQWV          'RF 
                    FRQVLVWLQJ RI DERXW  SDJHV EXW GRHV QRW
                    LQFOXGH WKH :HQGVGD\ HPDLO

1RYHPEHU     ,&(( VHUYHV )LUVW 6HW RI 5HTXHVWV IRU $GPLVVLRQ       'RF 
                    5HTXHVW  DVNV 63/ WR DGPLW WKDW ³6OXVK 3XSSLH
                    /LPLWHG GLG QRW SURYLGH D FRS\ RI WKH 3XUSRUWHG
                     $JUHHPHQW WR ,&(( XQWLO )HEUXDU\ 
                    ´

                    5HTXHVW IRU $GPLVVLRQ  DVNV 63/ WR DGPLW WKDW
                    WKHUH ³DUH QR UHFRUGV LQGLFDWLQJ WKDW WKH
                    3XUSRUWHG  $JUHHPHQW ZDV HYHU SURYLGHG WR
                    ,&(( EHIRUH )HEUXDU\  ´



                                           
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 36 of 73 PAGEID #: 2534




'HFHPEHU      63/ UHVSRQGV WR ,&((¶V )LUVW 5HTXHVW IRU                'RF 
                     $GPLVVLRQV 7KH UHVSRQVHV DUH VLJQHG E\
                     $WWRUQH\ *XUEDFK

                     63/¶V 5HVSRQVH WR 5)$  ³2EMHFWLRQ 63/
                     FDQQRW µDGPLW¶ RU µGHQ\¶ DQ\WKLQJ LQ UHVSRQVH WR
                     WKLV 5HTXHVW IRU $GPLVVLRQ QRU FDQ LW SURYLGH
                     DQ\ LQIRUPDWLRQ UHTXHVWHG WKHUHLQ EHFDXVH LW LV
                     ZLWKRXW NQRZOHGJH DQG LQIRUPDWLRQ VXIILFLHQW WR
                     UHVSRQG WR WKH 5HTXHVW DW WKLV WLPH 63/
                     UHVHUYHV WKH ULJKW WR VXSSOHPHQW DW D ODWHU GDWH´

                     63/¶V 5HVSRQVH WR 5)$  ³2EMHFWLRQ 63/
                     FDQQRW µDGPLW¶ RU µGHQ\¶ DQ\WKLQJ LQ UHVSRQVH WR
                     WKLV 5HTXHVW IRU $GPLVVLRQ QRU FDQ LW SURYLGH
                     DQ\ LQIRUPDWLRQ UHTXHVWHG KHUHLQ EHFDXVH LW LV
                     ZLWKRXW NQRZOHGJH DQG LQIRUPDWLRQ VXIILFLHQW WR
                     UHVSRQG WR WKLV 5HTXHVW DW WKLV WLPH EXW UHVHUYHV
                     WKH ULJKW WR VXSSOHPHQW DW D ODWHU GDWH´

                     63/ QHYHU VXSSOHPHQWV WKHVH UHVSRQVHV

  -DQXDU\      ,&((¶V FRXQVHO ZULWHV WR $WWRUQH\V *XUEDFK             'RF 
                     +RXVH DQG (PDQXHO UDLVLQJ GHILFLHQFLHV LQ
                     63/¶V UHVSRQVHV WR 5HTXHVWV IRU $GPLVVLRQ 
                     DQG  DQG DFFRPSDQ\LQJ LQWHUURJDWRULHV  ZKLFK
                     UHTXHVWHG 63/ WR DGPLW WKDW LW KDG QRW SURYLGHG D
                     FRS\ RI WKH  $SSRLQWPHQW WR 63/ DQG WKDW
                     WKHUH DUH ³QR UHFRUGV LQGLFDWLQJ WKDW WKH
                     3XUSRUWHG  $JUHHPHQW ZDV HYHU SURYLGHG WR
                     ,&(( EHIRUH )HEUXDU\  ´

 -DQXDU\      $WWRUQH\ (PDQXHO ZULWHV WR ,&(( UHVSRQGLQJ WR             
                     ,&((¶V -DQXDU\   PHVVDJH DQG LQGLFDWLQJ
                     WKDW LWV UHVSRQVHV WR 5)$V  DQG  DQG WR WKH
                     DFFRPSDQ\LQJ LQWHUURJDWRULHV ³UHPDLQ DV
                     VWDWHG´

)HEUXDU\      $WWRUQH\ (PDQXHO SURGXFHV D FRS\ RI WKH              'RF  
                     :HQGVGD\ HPDLO ZLWKRXW WKH ³PDUNS´ PHWDGDWD
                                                                          See $WWDFKPHQW 

 )HEUXDU\     $WWRUQH\ +RXVH ZULWHV WR 0DUN 3HWHUV LQGLFDWLQJ        'RF 
                     WKDW ³:HQGVGD\´ LV PLVVSHOOHG LQ WKH :HQGVGD\
                     HPDLO




                                             
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 37 of 73 PAGEID #: 2535




                     +RXVH ZULWHV ³:H QHHG WR NQRZ ZKHWKHU WKH
                     DWWDFKHG HPDLO VWULQJ FDQ EH UHWULHYHG LQ QDWLYH
                     IRUPDW E\ \RXU ,7 SHRSOH DQG ZKHUH WKH VWULQJ
                     FDPH IURP    $Q H[SODQDWLRQ LV FULWLFDO VR
                     SOHDVH KDYH \RXU ,7 SHRSOH ORRN DW WKLV DV VRRQ
                     DV DEOH DQG SULRU WR \RXU GHSRVLWLRQ´

 )HEUXDU\     $WWRUQH\ +RXVH ZULWHV WR 0DUN 3HWHUV DVNLQJ           'RF 
                     KLP WR ³DGYLVH ZKHUH \RXU ,7 SHRSOH DUH RQ
                     UHWULHYLQJ WKH HPDLO VWULQJ´ 7KH ,7 SHRSOH DUH
                     QHYHU FRQWDFWHG E\ 3HWHUV RU 63/ FRXQVHO

   -XQH       $WWRUQH\ *XUEDFK ZULWHV WR 'DYLG &UDQ DW 53&          ([KLELW 
                     WKDW ³>D@Q LVVXH KDV DULVHQ ZLWK UHJDUG WR D
                     GRFXPHQW WKDW ZH UHFHLYHG DW WKH LQFHSWLRQ RI
                     WKLV FDVH DQG , ZRXOG OLNH WR GLVFXVV LW ZLWK \RX´

  -XQH        $WWRUQH\ +RXVH ZULWHV WR 0DUN 3HWHUV FRS\LQJ         'RF 
                     $WWRUQH\V *XUEDFK DQG 7XUN WKDW %HQHVFK KDV
                     ³UHDFKHG WKH FRQFOXVLRQ LQIHUUHG IURP
                     FLUFXPVWDQFHV WKDW WKH HPDLO LV QRW DXWKHQWLF´

   -XQH       $WWRUQH\ *XUEDFK ZULWHV WR ,&((¶V FRXQVHO             'RF 
                     ZLWKGUDZLQJ WKH :HQGVGD\ HPDLO 7KH HQWLUHW\
                     RI WKH VXEVWDQFH RI WKH OHWWHU LV ³3OHDVH EH
                     DGYLVHG WKDW 3ODLQWLII ZLWKGUDZV GRFXPHQWV
                     6363 IURP LWV SULRU GRFXPHQW
                     SURGXFWLRQ 3ODLQWLII ZLOO QRW EH RIIHULQJ WKLV
                     GRFXPHQW LQWR HYLGHQFH LQ WKLV PDWWHU QRU ZLOO LW
                     XVH LW DV DQ H[KLELW WR DQ\ SOHDGLQJ PRWLRQ RU
                     GHSRVLWLRQ´

   -XO\        )LUVW GHSRVLWLRQ RI 0DUN 3HWHUV RFFXUV ZLWK           'RF 
                     $WWRUQH\ +RXVH GHIHQGLQJ

   -XO\       ,&(( VHUYHV 5HTXHVWV IRU $GPLVVLRQ GLUHFWHG WR        'RF 
                     WKH :HQGVGD\ HPDLO¶V DXWKHQWLFLW\ DQG
                     DXWKRUVKLS

 $XJXVW       63/ UHVSRQGV WR ,&((¶V 5)$V DQG WKH                  'RF 
                     UHVSRQVHV DUH VLJQHG E\ $WWRUQH\ *XUEDFK

                     63/¶V UHVSRQVH WR 5)$  DGPLWV WKDW WKH
                     :HQGVGD\ HPDLO LV QRW D JHQXLQH HPDLO IURP
                     /LQGVD\ .LUE\ WR -HUU\ %LUG :LWK UHVSHFW WR
                     WKUHH 5)$V   DQG   63/ UHVSRQGV DQG
                     $WWRUQH\ *XUEDFK FHUWLILHV WKDW 63/ KDV ³PDGH


                                             
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 38 of 73 PAGEID #: 2536




                     D UHDVRQDEOH LQTXLU\´ DQG GRHV QRW KDYH HQRXJK
                     LQIRUPDWLRQ WR DGPLW RU GHQ\

 $XJXVW       ,&(( VHUYHV 5HTXHVW IRU ,QVSHFWLRQ GLUHFWHG WR        'RF 
                     FRPSXWHUV DQG HOHFWURQLF GHYLFHV XVHG E\ 0DUN
                     3HWHUV EHWZHHQ -XQH   DQG 1RYHPEHU 
                     

 $XJXVW       $W ,&((¶V UHTXHVW RULJLQDOO\ UHTXHVWHG GXULQJ         'RF 
                     WKH -XO\   GHSRVLWLRQ RI 0DUN 3HWHUV 
                     %HQHVFK SURYLGHV D SULYLOHJH ORJ SXUSRUWLQJ WR
                     VKRZ KRZ %HQHVFK UHFHLYHG WKH :HQGVGD\
                     HPDLO DQG FRPPXQLFDWLRQV ZLWK 0DUN 3HWHUV
                     UHODWLQJ WR LWV ZLWKGUDZDO

 $XJXVW       ,&(( ILOHV 0RWLRQ WR &RPSHO DOOHJHGO\                  'RF 
                     SULYLOHJHG FRPPXQLFDWLRQV DQG GRFXPHQWV
                     UHODWLQJ WR WKH :HQGVGD\ HPDLO RQ WKH JURXQGV RI
                     WKH FULPHIUDXG H[FHSWLRQ WR DWWRUQH\FOLHQW
                     SULYLOHJH

 $XJXVW      &RXUW JUDQWV ,&((¶V 0RWLRQ WR &RPSHO RQ               'RF  
6HSWHPEHU     FULPHIUDXG JURXQGV DQG RUGHUV %HQHVFK WR
                     SURGXFH IRU in camera LQVSHFWLRQ
                     FRPPXQLFDWLRQV UHODWLQJ WR WKH :HQGVGD\ HPDLO

6HSWHPEHU      $WWRUQH\ +RXVH VHQGV ILUVW URXQG RI GRFXPHQWV         'RF 
                     WR &RXUW IRU in camera LQVSHFWLRQ

6HSWHPEHU     63/ UHVSRQGV WR ,&((¶V $XJXVW  LQVSHFWLRQ           'RF 
                     UHTXHVW E\ VD\LQJ LW ZLOO ³WR WKH H[WHQW VXFK
                     GHYLFHV H[LVW    SURGXFH WKH UHTXHVWHG GHYLFHV´
                     WR D WKLUG SDUW\ YHQGRU IRU LPDJLQJ 7KLV
                     UHVSRQVH LV VLJQHG E\ $WWRUQH\ +RXVH +RXVH
                     NQRZV WKDW QRWKLQJ KDV EHHQ GRQH WR SUHVHUYH
                     DQ\ RI 3HWHUV¶ GHYLFHV

6HSWHPEHU     63/ SURGXFHV SULYLOHJH ORJ VKRZLQJ UHFHLSW RI         'RF 
                     :HQGVGD\ HPDLO E\ 53& DQG FRPPXQLFDWLRQV
                     EHWZHHQ 53& DQG 0DUN 3HWHUV UHODWLQJ WR LW

6HSWHPEHU     ,&((¶V FRXQVHO ZULWHV WR %HQHVFK LQGLFDWLQJ WKDW      'RF 
                     LWV 6HSWHPEHU   ORJ FRQWDLQV PRUH WKDQ
                      GRFXPHQWV WKDW ³ZHUH DWWDFKHG WR DOOHJHGO\
                     SULYLOHJHG HPDLOV WKDW KDYH QRW EHHQ SURGXFHG




                                             
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 39 of 73 PAGEID #: 2537




                     DQG GR QRW DSSHDU WR EH LQGHSHQGHQWO\
                     SULYLOHJHG´ DQG UHTXHVWV WKHLU SURGXFWLRQ

6HSWHPEHU     ,&((¶V FRXQVHO IROORZVXS RQ LWV 6HSWHPEHU         'RF 
                      HPDLO DQG DVNV $WWRUQH\ +RXVH WR
                     ³FRQILUP DVDS´ WKDW WZR VSHFLILF GRFXPHQWV ZHUH
                     DPRQJ WKH GRFXPHQWV %HQHVFK VXSSOLHG WR WKH
                     &RXUW IRU in camera UHYLHZ

                     ,Q IDFW WKH\ ZHUH QRW

6HSWHPEHU     %HQHVFK VXSSOHPHQWV LWV SURGXFWLRQ RI                 'RF 
                     GRFXPHQWV in camera WR LQFOXGH WKH ZLWKKHOG
                     GRFXPHQWV WKDW ,&(( LGHQWLILHG

6HSWHPEHU   %HQHVFK SURGXFHV WKH QRQSULYLOHJHG DWWDFKPHQWV       ([KLELW  WR ,&((
                   UHTXHVWHG LQ ,&((¶V FRXQVHOV¶ 6HSWHPEHU             5HSO\ %ULHI
                    HPDLO

                     7KH SURGXFWLRQ LQFOXGHV IRU WKH ILUVW WLPH WKH
                     :HQGVGD\ HPDLO ZLWK LWV RULJLQDO PHWDGDWD
                     VKRZLQJ D FUHDWLRQ GDWH RI -DQXDU\   E\
                     ³PDUNS´ IURP D GRFXPHQW WLWOHG ³0LFURVRIW
                     :RUG ± 'RFXPHQW´

6HSWHPEHU     ,&(( ZULWHV WR WKH &RXUW KLJKOLJKWLQJ WKH              'RF 
                     VLJQLILFDQFH RI WKH QHZO\ SURGXFHG PHWDGDWD
                     ZKLFK VKRZV WKH 0DUN 3HWHUV IDEULFDWHG WKH
                     :HQGVGD\ HPDLO VKRUWO\ EHIRUH VHQGLQJ LW WR
                     %ULWLVK FRXQVHO DW 53&

6HSWHPEHU     %HQHVFK WHOOV ,&(( WKDW LW ³ZLOO EH FRRUGLQDWLQJ      'RF 
                     WKH GRFXPHQW LPDJLQJ HIIRUWV RQ 63/¶V HQG´

6HSWHPEHU     7KH &RXUW FRPSOHWHV LWV in camera UHYLHZ DQG       ([KLELW  WR ,&((
                     RUGHUV SURGXFWLRQ RI GRFXPHQWV VXEMHFW WR FULPH     5HSO\ %ULHI
                     IUDXG H[FHSWLRQ

6HSWHPEHU     63/ VHQGV D ³VXSSOHPHQWDO´ UHVSRQVH WR ,&((¶V         'RF 
                     LQVSHFWLRQ UHTXHVW VWDWLQJ WKDW ³63/ GRHV QRW
                     KDYH SRVVHVVLRQ RU FRQWURO RI DQ\ GHYLFHV
                     UHVSRQVLYH WR WKLV 5HTXHVW´ 7KLV UHVSRQVH LV
                     VLJQHG E\ $WWRUQH\ +RXVH +RXVH SURYLGHV QR
                     H[SODQDWLRQ IRU WKLV FKDQJH LQ SRVLWLRQ

  2FWREHU      ,&(( VHUYHV D  E  1RWLFH RI 'HSRVLWLRQ RQ          ([KLELW 
                     63/ VHHNLQJ WHVWLPRQ\ DERXW WKH :HQGVGD\


                                               
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 40 of 73 PAGEID #: 2538




                    HPDLO 7KH ZLWQHVVHV ZLWK NQRZOHGJH DUH QRW
                    SURGXFHG XQWLO 0DUFK   EDVHG RQ WKLV
                    &RXUW¶V RUGHU

 2FWREHU      0DUN 3HWHUV LV SURGXFHG DV D  E  ZLWQHVV               'RF 
                    DQG GHQLHV DOO NQRZOHGJH RI WKH :HQGVGD\
                    HPDLO DQG DGPLWV KH LV QRW SUHSDUHG WR SURYLGH
                    DQ\ WHVWLPRQ\ ZLWK UHJDUG WR WKH  WRSLFV LQ WKH
                    QRWLFH

 2FWREHU     %HQHVFK ILOHV PRWLRQ IRU OHDYH WR DPHQG WR                 'RF 
                    ZLWKGUDZ FODLPV EDVHG RQ  $SSRLQWPHQW
                    ZULWLQJ WKDW ³63/ ZLOO QRW VHHN WR HQIRUFH DQ\
                    ULJKWV VHW IRUWK XQGHU WKH  $JUHHPHQW´

1RYHPEHU     ,&((¶V FRXQVHO ZULWHV WR $WWRUQH\V +RXVH             ([KLELW  WR ,&((
                    =DOXG 7XUN DQG 0RQGD\ WR SRLQW RXW WKDW 0DUN           5HSO\ %ULHI
                    3HWHUV ZDV XQSUHSDUHG WR WHVWLI\ DERXW WKH
                    :HQGVGD\ HPDLO DQG WR VHHN D IXOO\ SUHSDUHG
                    ZLWQHVV

 'HFHPEHU     $WWRUQH\ 7XUN ZULWHV WR ,&(( FRXQVHO WKDW             ([KLELW  WR ,&((
                    ³>U@HJDUGLQJ WKH  E  WRSLFV IURP 0DUN                 5HSO\ %ULHI
                    3HWHUV¶ 2FWREHU   GHSRVLWLRQ RWKHU WKDQ
                    ZKDW KDV DOUHDG\ EHHQ WHVWLILHG WR WKHUH LV QR RQH
                    DW 63/ ZKR KDV NQRZOHGJH UHJDUGLQJ WKH .LUE\
                    HPDLO RU ZKHUH WKH HPDLO ZDV ORFDWHG´

                    7KH 0DUFK   GHSRVLWLRQ RI $ELRGXP
                    6RPRULQ VKRZHG WKDW WKLV VWDWHPHQW ZDV IDOVH
                    1RWDEO\ QHLWKHU $WWRUQH\ 7XUN QRU DQ\ RWKHU
                    %HQHVFK DWWRUQH\ KDG WULHG WR VSHDN ZLWK 63/¶V
                    ,7 SURIHVVLRQDOV DERXW WKH :HQGVGD\ HPDLO DQG
                    QHLWKHU GLG 0DUN 3HWHUV

 -DQXDU\     ,&(( ZULWHV WR WKH &RXUW VHHNLQJ D SUHSDUHG           ([KLELW  WR ,&((
                     E  ZLWQHVV RQ WKH WRSLFV UHODWLQJ WR WKH             5HSO\ %ULHI
                    :HQGVGD\ HPDLO

 )HEUXDU\     $WWRUQH\ =DOXG ZULWHV WR WKH &RXUW DQG                ([KLELW  WR ,&((
                    UHSUHVHQWV WKDW ³QR RQH DW >63/@ KDV WKH                 5HSO\ %ULHI
                    NQRZOHGJH VRXJKW´ E\ ,&((¶V UHTXHVWV DQG
                    WKHUHIRUH DVNV WKDW WKH &RXUW UXOH WKDW 63/ KDV
                    FRPSOLHG ZLWK LWV GLVFRYHU\ REOLJDWLRQV

                    7KLV VWDWHPHQW LV IDOVH DQG DV RI WKLV GDWH =DOXG
                    KDG QRW VSRNHQ WR 63/¶V ,7 SURIHVVLRQDOV


                                            
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 41 of 73 PAGEID #: 2539




                     UHJDUGLQJ WKH GHSRVLWLRQ WRSLFV DQG QHLWKHU KDG
                     0DUN 3HWHUV

 )HEUXDU\      &RXUW KROGV D FRQIHUHQFH DQG RUGHUV 63/ WR ILQG
                     DQ DSSURSULDWH  E  ZLWQHVV WR WHVWLI\ RQ WKH
                     WRSLFV LQ ,&((¶V QRWLFH

 )HEUXDU\     $WWRUQH\ =DOXG ZULWHV WR ,&((¶V FRXQVHO                  ([KLELW 
                     SURSRVLQJ WHVWLPRQ\ IURP $ELRGXP 6RPRULQ
                     ZKRP KH FKDUDFWHUL]HV DV 63/¶V ³,7 FRQVXOWDQW´
                     DQG IURP 0DUN 3HWHUV

                     0U =DOXG SURSRVHV GHSRVLWLRQ GDWHV RI ³$SULO
                       RU ´ IRU HDFK ZLWQHVV DQG SURSRVHV WKDW
                     ,&((¶V FRXQVHO WUDYHO WR WKH 8QLWHG .LQJGRP
                     DQG 1RUWKHUQ ,UHODQG WR WDNH WKH GHSRVLWLRQV

                     $WWRUQH\ =DOXG VWLOO KDV QRW VSRNHQ GLUHFWO\ WR
                     6RPRULQ

 )HEUXDU\     &RXUW KROGV FRQIHUHQFH ZLWK WKH SDUWLHV DQG
                     $WWRUQH\ =DOXG DGPLWV WKDW KH KDV QRW \HW HYHQ
                     VSRNHQ ZLWK 6RPRULQ WR GHWHUPLQH LI KH KDV
                     UHOHYDQW LQIRUPDWLRQ WR SURYLGH

  0DUFK        &RXUW KROGV D FRQIHUHQFH DQG RUGHUV GHSRVLWLRQV
                     WR JR IRUZDUG E\ =RRP LQ 0DUFK 63/ QRZ VD\V
                     LW ZLOO SUHVHQW $ELRGXP 6RPRULQ DQG /DXUD
                     3HWHUV WKH ODWWHU RI ZKLFK LV 0DUN 3HWHUV¶ QLHFH

                     7KH GHSRVLWLRQV DUH XOWLPDWHO\ VFKHGXOHG IRU
                     0DUFK  

  0DUFK       ,&(( VHUYHV DPHQGHG 5XOH  E  1RWLFH RQ            ([KLELW  WR ,&((
                     63/                                                    5HSO\ %ULHI

  0DUFK       $WWRUQH\ =DOXG VLJQV 63/¶V 5HVSRQVH WR 6HYHQWK       ([KLELW  WR ,&((
                     $PHQGHG  E  1RWLFH 5HVSRQVH QRWDEO\                 5HSO\ %ULHI
                     FODLPV WKDW ³>W@KHUH LV QR RQH DW 63/ ZLWK
                     NQRZOHGJH RI ZKR W\SHG WKH :HQGVGD\ (PDLO
                     DOWKRXJK LW GRHV LQGLFDWH RQ LWV IDFH /LQGVD\
                     .LUE\ DV WKH VHQGHU DQG WKDW LV ZKR 63/ EHOLHYHV
                     W\SHG LW 6KH ODVW ZRUNHG IRU 63/ LQ ´

  0DUFK       ,&(( WDNHV WKH GHSRVLWLRQ RI 63/¶V GHVLJQHH
                     $ELRGXP 6RPRULQ ZKR ZRUNV DV 63/¶V KHDG RI
                     ,7 6RPRULQ WHVWLILHV WKDW KH VHDUFKHG IRU EXW


                                            
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 42 of 73 PAGEID #: 2540




                   FRXOG QRW ILQG D QDWLYH YHUVLRQ RI WKH :HQGVGD\
                   HPDLO LQ 63/¶V V\VWHPV DQG WKDW KH FRXOG QRW
                   WKLQN RI DQ\ RWKHU H[SODQDWLRQ WKDQ WKDW 0DUN
                   3HWHUV W\SHG WKH :HQGVGD\ HPDLO +H DOVR
                   WHVWLILHV WKDW RQO\ 0DUN 3HWHUV KDG DFFHVV WR WKH
                   DXWKHQWLF VWULQJ RQ WRS RI ZKLFK 3HWHUV W\SHG WKH
                   1RYHPEHU   ³:HQGVGD\´ HPDLO +H
                   IXUWKHU WHVWLILHV WKDW .LUE\¶V HPDLO DFFRXQW ZDV
                   DSSDUHQWO\ QRW PLJUDWHG RYHU WR 63/¶V FXUUHQW
                   2IILFH  HPDLO V\VWHP ZKLFK PLJUDWLRQ WRRN
                   SODFH LQ  RU 




                                          
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 43 of 73 PAGEID #: 2541




              $77$&+0(17 
               :HQGVGD\ (PDLO 0HWDGDWD
          5HFHLYHG E\ %HQHVFK RQ $SULO  
                       63
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 44 of 73 PAGEID #: 2542



    From: Lindsay Kirby [mailto:lindsay.kirby@slushpuppie.co.uk]
    Sent: Wendsday, November 12, 2008 10:57 AM
    To: Bird, Jerry
    Subject: Royalty 2007

    Dear Jerry,

    The royalty is calculated as defined in the Trade Mark Licence dated August 8, 2000.

    On page two - A. Royalty shall be defined as an amount proportionately equal to 2.5% of the total cost of
    SYRUPS in pound sterling prices charged to and sold to distributors after all appropriate discounts (for all other
    goods and services sold directly to retailers by SPL there will be no royalty payable) in the Territory. Royalty shall
    be calculated and paid without regard to the tax implications, if any, to Manufacturer.

    Is this what you need?

    Regards,
    Lindsay


    From: Bird, Jerry [mailto:jbird@slushpuppie.com]
    Sent: 11 November 2008 14:27
    To: Lindsay Kirby <lindsay.kirby@slushpuppie.co.uk>
    Cc: Mark Peters <mark@slushpuppie.co.uk>
    Subject: FW: Royalty 2007

    Lindsay - just a follow-up - what we need is the supporting information on how the
    2007 Royalty was determined. I think you call it the production commission statement. We
    need it for 2007 as well as 2006 please. It appears that our Royalty has dropped
    dramatically from the past and would like to try and understand..

    Regards,

    Jerry Bird
    Slush Puppie Brands
    423.728.5121
    FAX 423.728.3043


    From: Bird, Jerry
    Sent: Friday, October 24, 2008 9:43 AM
    To: 'Lindsay Kirby'
    Subject: RE: Royalty 2007

    No - we got the money..What I need is the supporting financials on how the amount was
    calculated.. Spreadsheet or something detailing how the money was determined... We
    need for our records..

    Jerry Bird
    Slush Puppie Brands




CONFIDENTIAL                                                                                                          SP005951
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 45 of 73 PAGEID #: 2543



    423.728.5121
    FAX 423.728.3043


    From: Lindsay Kirby [mailto:lindsay.kirby@slushpuppie.co.uk]
    Sent: Friday, October 24, 2008 9:28 AM
    To: Bird, Jerry
    Subject: Royalty 2007

    Dear Jerry,


    A payment of £35010.00 was made on 24/09/08 for the royalty for 2007.

    Is this what you were looking for.

    Regards,
    Lindsay




CONFIDENTIAL                                                                     SP005952
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 46 of 73 PAGEID #: 2544
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 47 of 73 PAGEID #: 2545




              $77$&+0(17 
              :HQGVGD\ (PDLO 0HWDGDWD
      5HFHLYHG E\ %HQHVFK RQ 6HSWHPEHU  
                      63
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 48 of 73 PAGEID #: 2546



    From: Lindsay Kirby [mailto:lindsay.kirby@slushpuppie.co.uk]
    Sent: Wendsday, November 12, 2008 10:57 AM
    To: Bird, Jerry
    Subject: Royalty 2007

    Dear Jerry,

    The royalty is calculated as defined in the Trade Mark Licence dated August 8, 2000.

    On page two - A. Royalty shall be defined as an amount proportionately equal to 2.5% of the total cost of
    SYRUPS in pound sterling prices charged to and sold to distributors after all appropriate discounts (for all other
    goods and services sold directly to retailers by SPL there will be no royalty payable) in the Territory. Royalty shall
    be calculated and paid without regard to the tax implications, if any, to Manufacturer.

    Is this what you need?

    Regards,
    Lindsay


    From: Bird, Jerry [mailto:jbird@slushpuppie.com]
    Sent: 11 November 2008 14:27
    To: Lindsay Kirby <lindsay.kirby@slushpuppie.co.uk>
    Cc: Mark Peters <mark@slushpuppie.co.uk>
    Subject: FW: Royalty 2007

    Lindsay - just a follow-up - what we need is the supporting information on how the
    2007 Royalty was determined. I think you call it the production commission statement. We
    need it for 2007 as well as 2006 please. It appears that our Royalty has dropped
    dramatically from the past and would like to try and understand..

    Regards,

    Jerry Bird
    Slush Puppie Brands
    423.728.5121
    FAX 423.728.3043


    From: Bird, Jerry
    Sent: Friday, October 24, 2008 9:43 AM
    To: 'Lindsay Kirby'
    Subject: RE: Royalty 2007

    No - we got the money..What I need is the supporting financials on how the amount was
    calculated.. Spreadsheet or something detailing how the money was determined... We
    need for our records..

    Jerry Bird
    Slush Puppie Brands




CONFIDENTIAL                                                                                                          SP006268
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 49 of 73 PAGEID #: 2547



    423.728.5121
    FAX 423.728.3043


    From: Lindsay Kirby [mailto:lindsay.kirby@slushpuppie.co.uk]
    Sent: Friday, October 24, 2008 9:28 AM
    To: Bird, Jerry
    Subject: Royalty 2007

    Dear Jerry,


    A payment of £35010.00 was made on 24/09/08 for the royalty for 2007.

    Is this what you were looking for.

    Regards,
    Lindsay




CONFIDENTIAL                                                                     SP006269
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 50 of 73 PAGEID #: 2548
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 51 of 73 PAGEID #: 2549




              $77$&+0(17 
              :HQGVGD\ (PDLO 0HWDGDWD
       3URGXFHG E\ %HQHVFK RQ )HEUXDU\  
                      63
          Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 52 of 73 PAGEID #: 2550




        From: Lindsay Kirby [mailto:lindsay.kirby(a)slushpuppie.co.uk]
        Sent: Wendsday, November 12, 2008 10:57 AM
        To: Bird, Jerry
        Subject: Royalty 2007

        Dear Jerry,

        The royalty is calculated as defined in the Trade Mark Licence dated August 8, 2000.

        On page two - A. Royalty shall be defined as an amount proportionately equal to 2.5% of the total cost of
        SYRUPS in pound sterling prices charged to and sold to distributors after all appropriate discounts (for all other
        goods and services sold directly to retailers by SPL there will be no royalty payable) in the Territory. Royalty shall
        be calculated and paid without regard to the tax implications, if any, to Manufacturer.

        Is this what you need?

         Regards,
         Lindsay


         From: Bird, Jerry [mailto:jbird@slushpuppie.corn]
         Sent: 11 November 2008 14:27
         To: Lindsay Kirby <lindsay.kirby@slushpuppie.co.uk>
         Cc: Mark Peters <mark@slushpuppie.co.uk>
         Subject: FW: Royalty 2007

         Lindsay just a follow-up - what we need is the supporting information on how the
         2007 Royalty was determined. I think you call it the production commission statement. We
         need it for 2007 as well as 2006 please. It appears that our Royalty has dropped
         dramatically from the past and would like to try and understand..

         Regards,

         Jerry Bird
         Slush Puppie Brands
         423.728.5121
         FAX 423.728.3043



         From: Bird, Jerry
         Sent: Friday, October 24, 2008 9:43 AM
         To: 'Lindsay Kirby'
         Subject: RE: Royalty 2007

         No - we got the money..What I need is the supporting financials on how the amount was
         calculated.. Spreadsheet or something detailing how the money was determined... We
         need for our records..

         Jerry Bird
         Slush Puppie Brands




CONFIDENTIAL                                                                                                                     SP003569
         Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 53 of 73 PAGEID #: 2551




         423.728.5121
         FAX 423.728.3043



         From: Lindsay Kirby [mailto:lindsay.kirby@slushoupoie.co.uk]
         Sent: Friday, October 24, 2008 9:28 AM
         To: Bird, Jerry
         Subject: Royalty 2007

         Dear Jerry,


         A payment of £35010.00 was made on 24/09/08 for the royalty for 2007.

         Is this what you were looking for.

         Regards,
         Lindsay




CONFIDENTIAL                                                                               SP003570
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 54 of 73 PAGEID #: 2552
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 55 of 73 PAGEID #: 2553




                                            
                                            
                                            
                                            
                                            

                       $SSHQGL[%
                           
          &KURQRORJ\RI(YHQWV5HODWHGWR
           +LVWRU\2I:RUNLQJ3UDFWLVH
                                            





Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 56 of 73 PAGEID #: 2554
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 57 of 73 PAGEID #: 2555




     'HFHPEHU    53&VHQGVWKHDOWHUHG+LVWRU\RI:RUNLQJ                'RFDW
                          3UDFWLVHWR$WWRUQH\V$YVHFDQG=DOXGDORQJ            3$*(,'
                          ZLWKWKH$SSRLQWPHQWDQGWKUHHRWKHU               'RFXPHQW$
                          GRFXPHQWV                                          FKURQRORJ\VHWWLQJ
                                                                                 RXWWKHKLVWRU\RI
                                                                                  WKHUHODWLRQVKLS
                                                                                EHWZHHQ63& DQG
                                                                                LWVSUHGHFHVVRUVLQ
                                                                                  WLWOH DQG63/ 

     )HEUXDU\   63/ILOHVWKLVODZVXLWDWWDFKLQJDV([KLELW'WKH        'RF
                          ³´$SSRLQWPHQWFRQWDLQLQJWKH5DGFOLIIDQG
                          %-&RUNVLJQDWXUHVIURPWKHRULJLQDO
                          +LVWRU\

       -XO\      63/UHVSRQGVWR,&((¶VILUVWVHWRIGRFXPHQW         ([KLELWWR,&((
                          UHTXHVWVDQGSURPLVHVWRSURGXFH³GRFXPHQWV           5HSO\%ULHI
                          PHPRULDOL]LQJUHIHUUHGWRRURWKHUZLVHUHODWLQJ
                          WRDQ\RIWKHIDFWVVHWIRUWKLQWKH)HEUXDU\
                          µ+LVWRU\RIZRUNLQJSUDFWLFHEHWZHHQ6OXVK
                          3XSSLH86$DQG6OXVK3XSSLH8.IRUPHUO\
                          $EOH)RRGV/WGIRUPHUO\6RPSRUWH[/WG¶VLJQHG
                          E\5DOSK3HWHUVDQG:LOO5DGFOLII´7KLV
                          GLVFRYHU\UHVSRQVHLVVLJQHGE\$WWRUQH\
                          *XUEDFK

     2FWREHU   63/PDNHVLWVILUVWSURGXFWLRQRIGRFXPHQWV         ([KLELWWR,&((
         SP       FRQVLVWLQJRIDERXWSDJHVEXWGRHVQRW            5HSO\%ULHI
                          LQFOXGHHLWKHUYHUVLRQRIWKH+LVWRU\RI:RUNLQJ
                          3UDFWLVH

     2FWREHU    ,&((VXEVWDQWLDOO\FRPSOHWHVLWVGRFXPHQW            ([KLELWWR,&((
                          SURGXFWLRQDQGSURGXFHV,&((63/B             5HSO\%ULHI'RF
                          ZKLFKLVWKHUHDO+LVWRU\RI:RUNLQJ                  
                          3UDFWLVHWKDW0DUN3HWHUVHPDLOHGWR,&((¶V
                          FRXQVHOLQ$SULO

    1RYHPEHU 63/PDNHVLWVVHFRQGSURGXFWLRQRIGRFXPHQWV              'RF
                       FRQVLVWLQJRIDERXWSDJHVEXWGRHVQRW
                       LQFOXGHWKH+LVWRU\RI:RUNLQJ3UDFWLVH

      -DQXDU\    ,&((¶VFRXQVHOZULWHVWR$WWRUQH\V*XUEDFK              'RF
                          +RXVHDQG(PDQXHOUDLVLQJGHILFLHQFLHVLQ
                          63/¶VUHVSRQVHWR,&((¶VLQWHUURJDWRULHV
                          GLUHFWHGWRWKH+LVWRU\RI:RUNLQJ3UDFWLVH
                          6SHFLILFDOO\,&((TXHVWLRQVKRZ63/FRXOG
                          FODLPWRODFNNQRZOHGJHDERXWWKHRULJLQDO RU

                                                 
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 58 of 73 PAGEID #: 2556




                          WKHODFNRIDQRULJLQDO RIWKH+LVWRU\RI:RUNLQJ
                          3UDFWLVHJLYHQWKDW0DUN3HWHUVKDGSURFXUHGLW
                          DQGVHQWLWWR,&((¶VFRXQVHOLQ,&((
                          OLNHZLVHUDLVHGWKHLVVXHWKDW63/KDGQRW
                          LGHQWLILHGRUSURGXFHGDQ\FRPPXQLFDWLRQV
                          UHODWLQJWRWKH+LVWRU\RI:RUNLQJ3UDFWLVH

     -DQXDU\    $WWRUQH\(PDQXHOUHVSRQGVWR,&((¶V-DQXDU\            'RF
                          FRPPXQLFDWLRQVWDWLQJWKDW³>D@Q\
                          UHVSRQVLYHGRFXPHQWVUHJDUGLQJWKH+LVWRU\RI
                          :RUNLQJ3UDFWLVHZLOOEHSURGXFHG´

     )HEUXDU\   63/PDNHVLWVWKLUGSURGXFWLRQRIGRFXPHQWV           'RF
                          EXWGRHVQRWLQFOXGHHLWKHUYHUVLRQRIWKH+LVWRU\
                          RI:RUNLQJ3UDFWLVH

       -XO\      0DUN3HWHUVLVGHSRVHGIRUWKHILUVWWLPHDQG          'RF
                          GHIHQGHGE\$WWRUQH\+RXVH8SRQOHQJWK\
                          TXHVWLRQLQJDERXWWKH+LVWRU\RI:RUNLQJ
                          3UDFWLVHKHWHVWLILHVWKDW³ZH¶YHJRWDILOHWKDW¶V
                          EHHQIRXQGLQ0DOD\VLDWKDW¶VRQLWVZD\WRWKH
                          8QLWHG.LQJGRP´03HWHUV-XO\'HS
                          

                          3HWHUVH[SODLQVWKDWKHEHOLHYHVWKH0DOD\VLDQ
                          ILOHFRQWDLQVWKH+LVWRU\RI:RUNLQJ3UDFWLVHEXW
                          VD\V³,GRQ¶WNQRZ´ZKHQDVNHGKRZORQJWKH
                          ILOHKDVEHHQLQWUDQVLWRUZKDWVRUWRIFRXULHULW
                          ZDVVHQWE\03HWHUV-XO\'HS
                          

                          $WWRUQH\+RXVHUHPDLQVVLOHQWGHVSLWHWKHIDFW
                          WKDWKHVWLOOKDVQRWSURGXFHGWKHDOWHUHG
                          YHUVLRQRIWKH+LVWRU\RI:RUNLQJ3UDFWLVH
                          ZKLFKLVLQ%HQHVFK¶VSRVVHVVLRQ

       -XO\     0DUN3HWHUV¶GHSRVLWLRQFRQWLQXHVDJDLQ                'RF
                          GHIHQGHGE\$WWRUQH\+RXVH'HVSLWHGD\V
                          KDYLQJHODSVHG3HWHUVKDVQRXSGDWHRQWKH
                          0DOD\VLDQILOHDQGQRLQIRUPDWLRQDERXWLWV
                          ZKHUHDERXWV03HWHUV-XO\'HS
                          

                          :KHQSUHVVHG3HWHUVVD\VWKDWDPDLGZKRKH
                          NQRZVRQO\DV³%%´PLJKWKDYHVRPH



                                                  
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 59 of 73 PAGEID #: 2557




                         LQIRUPDWLRQDERXWLW03HWHUV-XO\
                         'HS

                         $WWRUQH\+RXVHUHPDLQVVLOHQW

       -XO\    ,&((¶VFRXQVHOIROORZVXSZLWK$WWRUQH\V            ([KLELWWR,&((
                         *XUEDFK+RXVHDQG7XUNRQWKHVWDWXVRIWKH          5HSO\%ULHI
                         0DOD\VLDQILOHUHTXHVWLQJDQXSGDWH

      $XJXVW    ,&((¶VFRXQVHOIROORZVXSRQWKH-XO\      ([KLELWWR,&((
                         HPDLOZKLFKKDVVWLOOQRW\HWEHHQUHVSRQGHGWR      5HSO\%ULHI

      $XJXVW   ,&((¶VFRXQVHOIROORZVXS\HWDJDLQKDYLQJ         ([KLELWWR,&((
                         UHFHLYHGQRUHVSRQVHIURP$WWRUQH\V+RXVH             5HSO\%ULHI
                         *XUEDFKRU7XUNWRWKH-XO\HPDLODVNLQJ
                         DERXWWKH0DOD\VLDQILOH

    $XJXVW     $WWRUQH\+RXVHILQDOO\UHVSRQGVRQWKHLVVXHRI     ([KLELWWR,&((
                         WKH0DOD\VLDQILOH³:HKDYHQRDGGLWLRQDO             5HSO\%ULHI
                         XSGDWHRQWKHVWDWXVRIWKHSDFNDJH,WKDVQRW
                         DUULYHG´

      $XJXVW   ,&((¶VFRXQVHOZULWHVEDFNWR$WWRUQH\V+RXVH ([KLELWWR,&((
                         *XUEDFKDQG7XUNWRLQTXLUHDERXWWKHDSSDUHQW   5HSO\%ULHI
                         GLVDSSHDUDQFHRIWKH0DOD\VLDQILOH³:KDWLVWKH
                         H[SODQDWLRQIRUWKHORVVRIWKLVNH\SLHFHRI
                         HYLGHQFH"$UH\RXWHOOLQJPHWKDWWKHUH¶VQR
                         UHFRUGRIWKHPHDQVE\ZKLFKWKLVZDVVHQW²QR
                         WUDFNLQJQXPEHUQRLQIRUPDWLRQZKDWVRHYHU"´

      $XJXVW   ,&((¶VFRXQVHOIROORZLQJDPHHWDQGFRQIHU        ([KLELWWR,&((
                         ZULWHVWRUHTXHVWWKHVWDWXVRIWKH0DOD\VLD           5HSO\%ULHI
                         ELQGHUUHIHUUHGWRE\3HWHUVLQKLVGHSRVLWLRQRQ
                         -XO\

      $XJXVW   $WWRUQH\+RXVHUHVSRQGVWR,&((¶VUHTXHVWE\        ([KLELWWR,&((
                         VD\LQJ³>Z@HKDYHQRQHZLQIRUPDWLRQRQWKH            5HSO\%ULHI
                         0DOD\VLDELQGHU´

      $XJXVW   ,&((¶VFRXQVHODJDLQIROORZVXSWRUHTXHVWPRUH ([KLELWWR,&((
                         LQIRUPDWLRQRQWKH0DOD\VLDQILOH                 5HSO\%ULHI

      $XJXVW   $WWRUQH\+RXVHSURYLGHVDQRXSGDWHXSGDWH³,      ([KLELWWR,&((
                         KDYHQRQHZVRQ0DOD\VLD´                             5HSO\%ULHI




                                                
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 60 of 73 PAGEID #: 2558




    6HSWHPEHU 63/SURGXFHVDSULYLOHJHORJVKRZLQJDPRQJ           'RFDW
                        RWKHUWKLQJVUHFHLSWRIWKH$SSRLQWPHQWE\      3$*(,'
                        FRXQVHOIURP0DUN3HWHUV

                          $QHQWU\RQSDJHRIWKHORJVKRZV3HWHUV¶
                          1RYHPEHUHPDLOWR53&¶V&KDUOHV
                          6XFKHWW.D\HZLWKDWWDFKPHQWVWKDWLQFOXGHWKH
                          $SSRLQWPHQWDQGWKHDV\HWVWLOOQRW
                          SURGXFHGDOWHUHGYHUVLRQRIWKH+LVWRU\RI
                          :RUNLQJ3UDFWLVH%HQHVFKFODLPVWKDWWKLV
                          GRFXPHQWLVSURWHFWHGIURPGLVFRYHU\E\WKH
                          DWWRUQH\FOLHQWSULYLOHJH

    6HSWHPEHU ,&((¶VFRXQVHOZULWHVWR%HQHVFKVWDWLQJWKDW           'RF
                        %HQHVFK¶V6HSWHPEHUORJFRQWDLQVPRUH
                        WKDQGRFXPHQWVWKDW³ZHUHDWWDFKHGWR
                        DOOHJHGO\SULYLOHJHGHPDLOVWKDWKDYHQRWEHHQ
                        SURGXFHGDQGGRQRWDSSHDUWREHLQGHSHQGHQWO\
                        SULYLOHJHG´DQGUHTXHVWVWKHLUSURGXFWLRQ

                          ,&((¶VFRXQVHO¶VHPDLOPLVWDNHQO\GRHVQRW
                          LGHQWLI\WKH+LVWRU\RI:RUNLQJ3UDFWLVHDPRQJ
                          WKHHQWULHVUHTXHVWHGIURPSDJHRIWKHORJVR
                          %HQHVFKFRQWLQXHVWRKROGLWEDFN

    6HSWHPEHU %HQHVFKSURGXFHVWKHQRQSULYLOHJHGDWWDFKPHQWV       ([KLELWWR,&((
                        UHTXHVWHGLQGHIHQVHFRXQVHO¶V6HSWHPEHU           5HSO\%ULHI
                        HPDLO

                          %HFDXVHWKH+LVWRU\RI:RUNLQJ3UDFWLVHZDVQRW
                          VSHFLILFDOO\OLVWHGE\,&((LQLWV6HSWHPEHU
                          HPDLO%HQHVFKFRQWLQXHVWRZLWKKROGLW

    6HSWHPEHU ,&((¶VFRXQVHOUHDOL]HVWKDWWKH6HSWHPEHU           'RF
                        HPDLOGLGQRWVSHFLILFDOO\UHTXHVWHYHU\QRQ
                        SULYLOHJHGDWWDFKPHQW6RKHZULWHVDQRWKHU
                        HPDLOWR$WWRUQH\V+RXVH7XUNDQG0RQGD\
                        LQGLFDWLQJWKDW³WKHUHDUHVWLOODWWDFKPHQWVWKDW
                        DUHEHLQJZLWKKHOGDQGLWLVQRWFOHDUWKHEDVLV
                        IRUGRLQJVR´

                          $PRQJWKHGRFXPHQWVUHTXHVWHGDUHWKHILYH
                          DWWDFKPHQWVWR3HWHUV¶1RYHPEHUHPDLO
                          WR6XFKHWW.D\HZKLFKLQFOXGHWKH+LVWRU\RI
                          :RUNLQJ3UDFWLVH



                                                 
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 61 of 73 PAGEID #: 2559




    6HSWHPEHU $WWRUQH\+RXVHUHVSRQGVWR,&((¶VFRXQVHO¶V          'RF
                        6HSWHPEHUHPDLODQGSURGXFHVIRUWKH
                        ILUVWWLPHWKHDOWHUHGYHUVLRQRIWKH+LVWRU\
                        RI:RUNLQJ3UDFWLVHWKDWKDVEHHQLQ%HQHVFK¶V
                        SRVVHVVLRQIRUQHDUO\WKUHH\HDUV²VLQFH
                        'HFHPEHU

                          ,QFRQWUDVWZLWKWKH+LVWRU\WKLVYHUVLRQ
                          KDVDQHQWU\IRUTXRWLQJIURPWKH
                          $SSRLQWPHQWDQGWKHVLJQDWXUHVRI:LOO5DGFOLII
                          DQG³%-&RUN´KDYHEHHQVZDSSHGRXW7KH
                          PHWDGDWDVKRZVWKH1RYHPEHUFUHDWLRQ
                          GDWHE\³PDUNS´IURPD:RUGGRFXPHQWMXVWDV
                          %HQHVFKRULJLQDOO\UHFHLYHGLWIURP53&LQ
                          



                               




                                                 
    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 62 of 73 PAGEID #: 2560




                        
                  $77$&+0(17
       +LVWRU\RI:RUNLQJ3UDFWLVH0HWDGDWD
5HFHLYHGE\,&((IURP0DUN3HWHUVRQ$SULO
                         
                  ,&((63/B
               




                                           
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 63 of 73 PAGEID #: 2561
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 64 of 73 PAGEID #: 2562
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 65 of 73 PAGEID #: 2563
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 66 of 73 PAGEID #: 2564
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 67 of 73 PAGEID #: 2565




                                                                                       




                                                                                           





    Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 68 of 73 PAGEID #: 2566




                                           
                                           
                  $77$&+0(17
      +LVWRU\RI:RUNLQJ3UDFWLVH0HWDGDWD
     5HFHLYHGE\53&IURP0DUN3HWHUVRQ
1RYHPEHUDQGE\$WWRUQH\V$YVHFDQG=DOXG
               RQ'HFHPEHU
                         
 3URGXFHGWR,&((RQ6HSWHPEHUZLWKRXW
                 %DWHV1XPEHULQJ





                                           
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 69 of 73 PAGEID #: 2567



          History of working practise between Slush
        Puppie USA and Slush Puppie UK formerly Able
              Foods Ltd formerly Somportex Ltd

      16/02/2011

      1975

      Ralph Peters (RP) as MD of Somportex (SPUK) discovered Slush Puppie
      (SP) at a food exhibition in the USA.

      RP met Will Radcliff (WR) — founder/owner/president of SP Cincinnati (SPC).

      RP purchased 2 trial SP freezers and small amount of syrups from SPC.

      SPUK had no success in trials on SP.

      RP phoned to tell WR that the trial was not a success.

      WR advised RP to buy 25 more freezers and syrups - he would then come to
      the UK and show SPUK how to succeed.

      SPUK ordered the 25 Freezers, WR came to the UK.

      WR advised RP in addition to selling freezers and syrup as a wholesaler to
      distributors for onward sale to retailers and hence the public SPUK should set
      up a ’Profit Share’ system for their sales team to use in order to sell directly to
      retailers, who would then sell to the general public.

      At this time SPUK proceeded on the basis of these two business models
      namely:

         1. The Profit Share model which encompassed loaning freezers to
            retailers and up charging for the supply of syrup; and

         2. The Distributor model which encompassed selling freezers and syrup
            to distributors who would then enter into their own Profit Share
            arrangement with their own retailers

      SPC initially acted as the manufacturer who sold freezers and syrup to SPUK.
      SPUK then acted as a distributor to a series of smaller distributors and
      retailers who sold SP onward to the general public.




                                             1 of 4
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 70 of 73 PAGEID #: 2568


       In recent years, the ‘Profit Share’ system has become the sole basis of how
       SPUK operate in the UK. SPUK’s distribution network (which once saw 25
       independent distributors acting and operating their own Profit Share systems
       in the UK) has been scaled back so that at present SPUK are the sole UK
       distributor of SP.


       SPUK sales team with WR and RP placed all 27 freezers with syrups in
       London on ’Profit Share’. RP also began his attempts to develop a distribution
       network

       RP visited WR in Cincinnati and advised SP trade mark should be registered
       in Europe. WR agreed.

       SPUK registered the SP Trade Mark.

       1976

       SPUK purchased more freezers and syrups from SPC

       RP attended SP Distributor convention in the USA.

       RP visited WR in USA.    WR and RP discussed whether a written contract
       was needed to confirm the hand-shake agreement between SPC and SPUK.
       RP gave WR a sheet of paper stating “I do it your way” which sufficed at this
       time and which was displayed on a wall behind WR’s desk.

       1977

       WR advised RP that SPUK should and could manufacture syrups for the UK
       and Europe on an exclusive basis and in perpetuity.

       SPUK sets up syrup manufacturing plant to produce syrups in UK

      WR and RP agreed on royalty payments to SPC for syrups manufactured in
      UK and sold in Europe and all other products (Cups, T shirts, posters, pens,
      watches, aprons, tea towels, badges, confectionery etc) that SPUK
      manufacture or have manufactured which carry the SP logo will be royalty
      free in perpetuity

      SP Trademark is transferred to SPC from SPUK based on the agreed terms
      referred to above

      The relationship between SPC and SPUK changed when SP began
      manufacturing syrup in the UK. SPC now received a royalty payment in
      respect of the syrup manufactured by SPUK rather than SPUK purchasing
      syrup directly from SPC.




                                           2 of 4
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 71 of 73 PAGEID #: 2569



      SPUK now acted as the manufacturer in the UK, in addition to their previous
      role as wholesaler, supplying SP to smaller distributors and direct to retailers.
      SPC were no longer required to provide SP with syrup but in this period
      continued to supply SPUK with freezers. SP continued to account to SPC for
      the agreed royalty payment

       RP attended SPC convention in the USA and annually thereafter.

       RP visited Cincinnati advising SPUK is prepared to roll out SP across UK.

      WR visited the UK to discuss business model for UK distributors/retailers

      1978

      WR visited the UK to help establish SP distributors/retailers in UK

      WR & RP agree on distributors/retailers licensing principle whereby SPUK will
      issue exclusive area license to distributors.

      WR helps on sell in to distributors/retailers in the UK.

       1979

       WR and RP agreed that SP would expand into Europe from SPUK’s UK
       base. WR visited the UK to help establish SP distributors in Europe

      WR & RP agree on distributors licensing principle whereby SPUK has sole
      responsibility for establishing and selling to distributors in Europe.

      The ‘Profit Share’ system was not expanded into Europe because of the
      logistical problems that SPUK would have faced in implementing such a
      system. Instead SPUK implemented the distributor business model in Europe
      which saw SPUK act as the manufacturer who provided freezers and syrup to
      distributors in Europe. These distributors sold onto retailers, in accordance
      with the established Profit Share scheme, who then sold SP to the general
      public.

       SPUK continued to pay a royalty to SPC in respect of the sales made in
       Europe to distributors.

      WR & RP agreed that SPUK will inform SPC of the identity of the European
      distributors. SPC would licence the European distributors directly. The actual
      licence was to be prepared by SPC and sent to SPUK to issue to the
      appointed distributor.




                                            3 of 4
Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 72 of 73 PAGEID #: 2570



      1980

      WR & RP travel around Europe setting up SP distributors in Europe

      1981 to 1999
      WR attended annual Distributor sales conferences in Europe and helps to sell
      syrups, products, freezers. RP and SL visit WR - SP Cincinnati each year

      2000 - End 2000
      WR and RPP agree that all merchandising and any sub licensing, brand,
      protection, exclusive manufacturing rights and the right to use the trade mark
      Slush Puppie as Slush Puppie Ltd see fit for all of the UK, Southern Ireland and
      Europe have been vested to Slush Puppie Ltd for in perpetuity, in return for a
      revised royalty payment that is to be an amount proportionally equal to 2.5% of
      the cost of Slush Puppie syrups in pounds sterling prices to distributors in the
      UK for the previous calendar year

      2001
      Slush Puppie Corporation is Sold to Dr Pepper/Seven Up Inc


       Signed by Ralph Peters                          Date




       in the presence of




       Signed by      Radcliff                         Date




       in the presence of




                                          4 of 4
     Case: 1:19-cv-00189-MRB Doc #: 98 Filed: 03/19/21 Page: 73 of 73 PAGEID #: 2571




                                                                                       



